Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 1 of 66

IN THE UNITED STATES FEDERAL COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TOYOTA LEASE TRUST
And

LEXUS FINANCIAL SERVICES, a division:
TOYOTA MOTOR CREDIT CORPORATION : CIVIL ACTON NO.:

Plaintiffs,
Vv.
JURY TRIAL DEMANDED
UNITED AUTO COLLISION, INC.
Defendant.
COMPLAINT
Jurisdiction

1. Jurisdiction of this Court is based on diversity of citizenship. 28 U.S.C. §1332.

2. Plaintiff, Toyota Lease Trust (TLT) is a Delaware Statutory Trust organized and
existing under 12 Del.C. §3801, et. seq., with its registered Delaware Agent, U.S. Bank Trust National
Association, 300 Delaware Avenue, 9 Floor, Wilmington, DE. 19801. The Titling Trustee for TLT is
TMTT, Inc., a Delaware Corporation with offices and principal place of business at 190 South LaSalle
St., 7" Fl., Chicago, IL 60603.

3, Plaintiff, Toyota Motor Credit Corporation, is a California corporation with offices and
principal place of business at 6565 Headquarters Drive, Plano, TX 75024.

4. Defendant, United Auto Collision, Inc., is a Pennsylvania corporation with offices and
principal place of business at 3913 Germantown Avenue, Philadelphia, PA 19140.

5. The amount in controversy, exclusive of interest and costs, exceeds $75,000.00.
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 2 of 66

6. Venue in this District is proper under 28 U.S.C. §1391(d) because the defendant is
located in and conducts substantial business within this District, and under §1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred in this District.

COUNT I
2015 Lexus RX 350

7. On or about April 28, 2014, an individual named Tamara Singletary entered into a
Closed-End Lease Agreement (Lease I) for the lease of a 2015 Lexus RX 350, VIN
2T2BK1BA4FC253315. (A copy of Lease I is attached hereto as Exhibit “A.”’)

8. Lease I was assigned to Toyota Lease Trust. Lexus Financial Services, a division of
plaintiff, Toyota Motor Credit Corporation, serviced the Lease on behalf of Toyota Lease Trust.

9. The Commonwealth of Pennsylvania Certificate of Title identifies Toyota Lease Trust
as the owner of the vehicle and Tamara Singletary as the vehicle’s lessee. (A copy of the Certificate of
Title is attached hereto as Exhibit “B.”’)

10. Tamara Singletary defaulted on Lease I by failing to make the required payments. In
any case, the Lease expired, by its terms, on January 27, 2017, resulting in Toyota Lease Trust having
the exclusive right to possession of the vehicle.

11. On or about July 12, 2016, the defendant came into possession of the vehicle.

12. On information and belief, and based solely on defendant’s claims, defendant towed the
vehicle to defendant’s repair shop following an accident.

13. At or around the time of the accident, Tamara Singletary apparently abandoned the
vehicle.

14, Although the defendant had access to information by which it easily could have
identified Toyota Lease Trust as the true and rightful owner of the vehicle, defendant wrongfully either
failed to access that information in timely manner or failed to act in timely fashion on the information

it obtained.
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 3 of 66

15. Defendant failed to notify Toyota Lease Trust that it was in possession of the vehicle
until almost three years later, on April 19, 2019, when it sent a copy of a letter to Toyota Lease Trust
demanding that it turn over the vehicle title or pay storage charges of $36,645.00 (1012 days @ $35 /
day) plus an additional $1,225.00 for repairs. (A copy of said letter is attached as Exhibit “C” hereto.)

16. Defendant’s April 19, 2019, letter purports to be a “final notice,” when in fact it was the
only notice given to Toyota Lease Trust that defendant had been in possession of the vehicle since July
12, 2016.

17. On information and belief, defendant’s so-called “final notice” was in furtherance of a
scheme by which the defendant sought to acquire title to the vehicle so that the defendant could sell it
and pocket the proceeds.

18. On information and belief, defendant deliberately delayed notifying Toyota Lease Trust
until its alleged storage charges had accumulated to the point that they exceeded the value of the
vehicle, in the hope that plaintiffs would simply abandon it.

19. Plaintiffs, though their attorney, responded to defendants “final notice” demanding that
defendant restore the vehicle to plaintiffs. (A copy of letter dated May 2, 2019, is attached hereto as
Exhibit “D.”)

20. Defendant never responded to said letter and has refused to turn over the vehicle, for
which reason plaintiffs have filed an action for replevin in the Court of Common Pleas of Philadelphia
County, Civil Division, at June Term 2019, Case No. 005842.

21.  Asadirect result of the defendant’s conduct as aforesaid, plaintiffs have suffered and
continue to suffer the loss of use of the vehicle and the diminution of its value over time.

22.  Defendant’s conduct in intentionally and/or recklessly failing to notify the plaintiffs of
its possession of the vehicle, converting the vehicle to its own use, attempting to obtain title to the

vehicle for the purpose of reselling it, refusing to return the vehicle and instead holding it hostage for
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 4 of 66

its improper storage charges is so outrageous as to justify the imposition of punitive damages against
the defendant.

23. As a direct and proximate result of the defendant’s conduct, plaintiffs have suffered and

will continue to suffer damages in the form of:

a. damages representing the reasonable rental value of the vehicle for the period
beginning July 12, 2016, until such time as the vehicle is restored to plaintiffs’
possession;

b. damages representing the diminution in fair market value of the vehicle over the

same period;

c. punitive damages in an amount determined by the jury; and
d. interest, attorneys’ fees, costs and such other relief as the Court deems just and
proper.

WHEREFORE, plaintiff, Toyota Lease Trust requests judgment in its favor in a total amount in
excess of $75,000.00, together with interest, costs, attorneys’ fees and such other relief as may be
appropriate.

JURY TRIAL DEMANDED.

COUNT I
2013 Toyota Corolla

24. The preceding paragraphs are incorporated by reference herein.

25, On or about May 11, 2013, an individual by the name of Joan Matilda Coley entered
into a 36 month Closed End Lease Agreement (Lease II) for the lease of a 2013 Toyota Corolla, VIN
2TIBU4EE5DC049845. (A copy of Lease II is attached hereto as Exhibit E.)

26. As in the case of Lease I, Lease II was assigned to Toyota Lease Trust.

27. As in the case of Lease I, the Certificate of Title identifies Toyota Lease Trust as the

owner of the vehicle. (A copy of the Certificate of Title is attached as Exhibit F.)
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 5 of 66

28. By its terms, Lease II ended May 11, 2016, such that Toyota Lease Trust thereafter had
the exclusive right to possess the vehicle.

29, Toyota Lease Trust, however, was unaware of the location of the vehicle until it
received a coy of an April 29, 2019, letter from the defendant, stating that defendant had been in
possession of the vehicle since February 15, 2017, and demanding payment of $26,075.00 in storage
charges. (A copy of said letter is attached hereto as Exhibit G.)

30. Although the April 29, 2019 letter purported to be a “final notice,” it was in fact the
only notice given to Toyota Lease Trust that defendant had been in possession of the vehicle since
February 15, 2017.

31. Because the alleged storage charges exceeded the value of the vehicle when new,
Toyota Lease Trust did not respond to the April 29, 2019, letter.

32. Defendant easily could have ascertained the identity of the owner of the vehicle when it
came into possession of it, but deliberately delayed notification of Toyota Lease Trust in furtherance of
its scheme to acquire title to the vehicle so that it could resell it.

33. In furtherance of that scheme, defendant petitioned the Court of Common Pleas of
Philadelphia County to acquire title to the vehicle. (A copy of the Petition served on Toyota Lease
Trust is attached hereto as Exhibit H.)

34. Defendant served a copy of said Petition on Toyota Lease Trust because it knew from
checking PennDOT records that Toyota Lease Trust was the true owner of the vehicle.

35. On information and belief, as evidenced herein, defendant has adopted a scheme that,
when it comes into possession of a vehicle that has been abandoned, it deliberately delays notifying the
owner (Lessor) of the vehicle’s whereabouts until the accumulated storage charges exceed the fair
market value of the vehicle, in the hope that the owner will abandon it rather than agree to pay

defendant’s excessive storage charges.
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 6 of 66

36. | Defendant’s intentional and/or reckless failure to provide timely notification to the
plaintiff, demanding excessive and unreasonable storage charges and obtaining title to the vehicle so
that it could resell it and pocket the proceeds, is so outrageous as to justify the imposition of punitive
damages against the defendant.

37. Asadirect and proximate result of the defendant’s conduct, plaintiff has suffered
damages in excess of the arbitration limits of this Court in the form of:

a. damages representing the reasonable rental value of the vehicle from February 15, 2017,
until the vehicle was sold;

b. loss of use of the vehicle and loss of proceeds plaintiff could have realized through sale
of the vehicle;

c punitive damages in an amount determined by the jury; and

d. interest, attorney fees, costs, and such other relief as the Court deems just and proper.

WHEREFORE, plaintiff, Toyota Lease Trust, requests judgment in its favor in a total amount

in excess of $75,000.00, together with interest, costs, attorneys’ fees and such other relief as may be

appropriate.
JURY TRIAL DEMANDED.
COUNT Ul
2014 Toyota Camry
38. The preceding paragraphs are incorporated by reference herein.

39. On or about September 4, 2018, an individual by the name of Nader Rizk purchased a
used 2014 Toyota Camry, VIN 4T1BF1FK8EU812406, pursuant to a retail installment contract with
6101 Automotive, Inc. ( A copy of said contract is attached as Exhibit “I” hereto.)

40. The installment contract was assigned to Toyota Motor Credit Corporation, which was
identified as the lienholder in Pa.DOT records. (See Exhibit “J” hereto.)

41. On information and belief, based solely on the documents included in Exhibit “J,”

defendant came into possession of the vehicle on or about January 4, 2019. Defendant apparently

6
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 7 of 66

towed the vehicle from a business parking lot where it had been illegally parked and/or abandoned by
its owner.

42. Toyota Motor Credit Corporation was unaware of the location of the vehicle until it
received a copy of an October 25, 2019, letter from the defendant stating that defendant had been in
possession of the vehicle since January 4, 2019, and demanding payment of $16,206.75 in storage
charges at $45.00/day plus 22.5% Philadelphia Parking Tax. (See Exhibit “J” hereto.)

43. Although the October 25, 2019, letter purported to be a “final notice,” it was in fact the
only notice given to Toyota Motor Credit Corporation that defendant had been in possession of the
vehicle since January 4, 2019.

44, On or about October 28, 2019, defendant filed a claim in the Court of Common Pleas of
Philadelphia County to obtain title to the vehicle. (See Exhibit “J” hereto.)

45, In its filing, defendant identified the value of the vehicle as $12,964.00, which was less
than the amount of the alleged $16,206.75 in storage charges.

46. On information and belief, as evidenced herein, defendant has adopted a scheme that,
when it comes into possession of a vehicle that apparently has been abandoned by its owner, it
deliberately delays notification of the lienholder until defendant’s accumulated storage charges exceed
the value of the vehicle so that defendant can sell the vehicle and pocket the proceeds.

47. Defendant easily could have identified the lienholder at or about the time it came into
possession of the apparently abandoned vehicle, but either deliberately failed to do so or deliberately
failed to notify the lienholder in timely fashion so that it could recover the vehicle.

48. Defendant’s intentional and/or reckless failure to notify the lienholder in furtherance of
its scheme to deprive the lienholder of the vehicle so that defendant could sell it and pocket the
proceeds is so outrageous as to justify, the imposition of punitive damages.

49. As a proximate result of defendant’s conduct, plaintiff has suffered damages in the form

of:
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 8 of 66

(a)

(b)

(c)
(d)

damages representing the value of the vehicle from the time defendant came into
possession of it;

loss of use of the vehicle, and loss of proceeds plaintiff could have realized from
the sale of the apparently abandoned vehicle;

punitive damages as determined by the jury; and

interest, attorneys’ fees, costs and such other relief as the Court deems just and
proper.

WHEREFORE, plaintiff, Toyota Motor Credit Corporation, requests judgment in its favor in a

total amount in excess of $75,000.00, together with interest, costs, attorneys’ fees and such other relief

as may be appropriate.

JURY TRIAL DEMANDED.

Date: / WzofrolF By

Respectfully submitted,

THOMSON, RHODES & COWIE, P.C.

fZ2EZ

j
Steven B. K atitrowitZ, Esquire
PA LD. #25737
Thomson, Rhodes & Cowie, P.C.
1055 Virginia Drive, Suite 203
Fort Washington, PA 19034
(215) 496-9400

skantrowitz@tre-law.com

Attorneys for plaintiffs

W:\SBKA80025 Toyota Lease Trust\federal court pleadings ,\Complaint.docx
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 9 of 66

“EXHIBIT A”
True and Accurate Completed Copy - UCC Non-Authoritative Gopy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 10 of 66

Gustomer Gompleted Copy - |

   

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT (2 Lepaucs
1, Partles [XJ Monthly-Pay Lease  (C] One-Pay Lease Lease Dale: 04/28/2014 DSNSR aA aS
LESSEE AND CO-LESSEE NAME AND LESSEE'S BILLING ADDRESS ,
TAMARA SINGLETARY
497120

LESSOR (DEALER} NAME AND ADDRESS

DANIEL MAATIN, INC,
S63 WEST LANCASTER AVENUE
HAVERFORD, PA 19041

VEHICLE GARAGING ADDRESS
N/A

This is 3 Lease Agraement ("Lease } for the Vehicle described below. The words “you", “your" and "yours" refar ta ihe Lessee and any Co-Lessee, The
words “we”, “gs” and “our" refer to the Lessor, and afler assignment, io the Toyota Lease Trust (‘TLT") and any subsequent assignes. Lexus Financial
Services, a division of Taynta Moior Credit Corporation ("LFS") will be sarvicing this Lease on behalf of TLT. By signing this Lease, you are leasing this
Velnele eecurding lo all of the ferns of this Lease.
2. Daseription of Leased Vehicle

You ave leasing from us, and have received in seiislaclory condition, the fallowing Vehicle:

Leased Vehicle . . . . . aise saeaeecens f sessne Loan ws bette tee
2015 Lexus RX 350 AWD 4dr
New, Used, or Demo - -Vehicle Identification Number = PrimatyUS@ ee cane ane . Odometer Miteage .

New 2T2BK1BA4FC259315

see eaters

Personal, Family or Household i. 30

eee” eee . sere

 
         

a ec ec ee ee es
4, Payments 5, Other Charges (Not Part | 8, Total of _

   

13, Amount Due at

 
      
      
        
         
      
   
      
  

 

     
  

 

 

Lease Signing | a, Month! $ (Monthly-Pay Lease of Your Monthly Payment Payirients
or Delivery Your first Monthly Payment of $., 549 48 Is due on 04/28/2014} or Total Lense Payment) | (The amount
Soden followed by. 32  paymentsaf$ 849.49 due on Disposition fee (if you do you will have
° the 28th of each month. not purchase the paid by Ihe and
The toial of your Monthly Payments is: $ 18,433, 17 Vehicle) $_. 35000 of the Lease)
: b. Total Lease Payment (One-Pay Lease} - 7
¥en 278.88 Your Tolal Lease Payment of §, NiAtsdueon NIA. al Hae emma

 

 

 

. (terization of Amount One at Lease Signing or Bollvery .
7. Amount Bue at Lease Signing or Delivery 8, How the Amount Due at Lease Signing or Delivery Will Be Pald

3, Capitalized Cost Reduction Bu. . 52652 5. a, Nel Trade-in Allowance $ _ 0.00
b. Firsl Monthly Payment § 549.48 © 6 Rehates and Noncash Cradits $ 500.00 -
¢ Talal One-Pay Lease Payment $ . NA” G. Amount to Be Paid in Cash $878.98 -
6 Refundable Security Deposit § 0.00 : oe
e. Title Fees $ . NAL:
1, Reguizalion Fees $ NIA E
g. License Fees $. NIA : i
h Tax on Capitalized Gost Reduction $ 292 f:
i. Acquisition Fee § NA . +
j. NA $ NIA:
k, N/A § NIA ii
NIA we Fe AEE
m, WA $ NA i
n, Tatal $ 4,078.93 - d. Total $ 4,078.83
Leys Funanoral Seimies 8 a bade eamia for Toyola Molor Crecil
Corporation ane salvice mark used by Toyola Lease Trust. Page 1 of 9 Pte vee 1 ovsseaeane 4 6305 (1072812)

Customer Completed Copy -[gzaaaaay

Ado aageiyouny-uon O9n - Adeg paye|diuog eyesnsoy pue eniy
True and Accurate Completed Copy - UGC Non-Authontative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 11 of 66

Customer Completed Copy - aaa

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT QO

Your Payment is Beterinined. As Shown Below:
9. Payment Determination

a. Gross Capitalized Cost. The agreed upon value ol the Vehicle (S 43,955.80 ) and any items you
pay over the Lease Term (such as service contracts, insurance, and any oulslanding prior credil or lease
balance). For an hamizalion of this amount, see Section 13,

bh, Capitalized Cost Reduction. The amountol any net rade-in allowance, rebule, roncash ered, or
cash you pay Wal reduces the Gross Capitalized Cost,

c. Adjusted Capltalized Cost. The amount used in calculaling your Base Periodic Payment.

d. Residual Value. The value of the Vehicle at the end of the Lease used in calculating your
Base Penadic Payment,

e, Depreciation and any Amortized Amounts, The amounl charged for the Vehidie’s decline in value
through normal use and for ather lems paid over the Lease Term,

f. Rent Charge. The amount charged in addition to the Depreciation and any Amortized Amounts.

g. Total of Base Periodic Payments, The Depreciation and any Amortized Amounts plus the Rent Charge,
h. Lease Payments, The number of periodic payments in your Lease,

L Base Periodic Payment.

}. Monthly Sales/Use Tax.

k, WA

Il, Total Payment. For Monthly-Pay Leases, this is your Total Monthly Payment.
For One-Pay Leases, this is your Total One-Pay Lease Payment,

$

~S oo,

=$

 

44,861.85

526.52
44,835,338

31,241.10

13,094 23
3,242 25
16,336.48
.. 495.046
94.45

NIA

 

    

Early Termination, You may haves to pay a sulystanlial charge if yau and this Lease early 20 Sey

actual charge wit depend on when the Lease Is terminated. The earktr yourentt the Lease, the are

 

 

ater inis charg? js likely fo bs.

     

 

 

10, Excessive Wear and Use «wa

You will be fesponsible for excessive wear charges based on our slandards for normal use and for mileage in excess of

over the odometer reading disclosed in Section 2, ataratea?$ . 9.25 . ... per mile.

tt. Purshase Option at the Endl of the Lease Terr eee nnonetee dette aunts one
You have the opiion to purchase the Vehicle al the end of the Lease Tenn fo

12. Other linportant Terms

27500 miles

etaere

§ 31,241.10

Review this Lease for additional information on early termination, purchase options, maintenance responstbilliies, warranties, late and

defaull charges, insurance, and any secusily interest, if applicable.

tee te atte “

Hemizer Grose Capitalized Gost, Lease Tarn, insurance, Fees, and Warranties

43, ierization of Gross Capitalized Gost wou. 0. wees cues
You will pay for the following iterns aver the Lease Term:
a. Agreed Upon Value of the Vehicle
b. Taxes
¢. Initial Tille, License, and Registration Feas
a. Mechanical Breakdown Protection
e. Mainlenance Agreement
{| Excess Wear and Use Protection Plan
g. Credit Life and/or Disability insurance
h. Qulstanding Prior Credit or Lense Balance
i Acquisition Fee
|, Electronic Filing Fee [14.55) & Tire [5.00]
k, Document Fee
1 Gross Capitalized Cost

Lexta Financial Services is @ bade name for Toyota Motor Credit
Comncralion and survice mark usew oy Tayola Lease Trust Page 2 of 9 Jo seersnenene bn seed

Customer Completed Copy aaa

$,
+S

+$
+8

+8
*§
+§
*§
+§
+$
=

wae

43,955 30
. MA
58.09

N/A

NIA

NIA

NiA

NIA
700.00
19.55
131.00
sen 281,85,

6385 (10119942)

Adog sayeqouiny-ulon O97 ~ Adog paysiduiog ayeunooy pue ont,
True and Accurate Campleted Copy - UGG Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 12 of 66

Customer Completed Copy - aaa

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT

 

14. Lease Term and Scheduled Maturity Date ss scence si. se sa sonny see swe
The Lease Termis 23 months, and the Scheduled Maturlly Dale ls = 01/27/2017.

eee THPAEDD ae Aeetgemntereend eke cee

15. Required Vehicle insurance . La . .
You must! provide the fallawing insurance during the Lease Tem and speclfy the Lessee andfor Co-Lessee es an insured driver. No olher types af
insulance are required,

2. primary automobile fiabilily insurance with minimum limlls for bodily Injury or death of
i$ 18,000.00 for any one parson; and
i, $ 30,000.00 for any one accident; and
ii, $. 5,000.00 for praperly damage, and
b. physical damage insurance for the full value of the Vehicle, with a maximum deductible of $1 000.
See Sechon 22 for more information,
You have provided us today with tha following insurance information

ALLSTATE 928289274
Insursn.e Provider Policy Ne.
ALLSTATE . (215) 242-6100
Agente Nae Agents Phone No

9 W HIGHLAND AVE. PHILADELPHIA, PA 19118
Agents Adyass

Verified by Dealar (Vat tiggr. FO
: A

Co-Lassee N/A

  

_ 18. Estimated Official Fees and Taxes ....... senses ee, we ee einer .
This is an estimate of the total amount you will pay over the Lease Term for alficial and license feas, registration, utle, and taxes (including
personal property taxas), whether included in your Total Payment {Section 9.)), the Amount Due at Lease Signing or Delivery (Section 7) or billed
sevatalely. The aciual total of Offical Fees arid Taxes may be higher or lower than this estimata depending on the iax rales in effect or the value _
of the Vehicle at the Uma s fea or tax is assessed. This estimate Js based on your current address and may inctease if you move or Iffax
rates change, You are responsible for paylng any Increases, Sea Section 26 for additional information.

Estimated Totat $ 1,870.82

eens ae eee, seen og ” - eaters

17. Vehicle Maintenance and Damage
You are responsible for all maintenance, repair, Service, and operating expenses of the Vehicle, You agree to fallow the owner's manual and
mainienance schedule, and to provide us wilh weltien proof of such riginlenance. You are responsible for ail damage to the Vehicle and for its
loss, selzure or thell. You must fell us Inanediately i any of these evenis happan and cooperale wih your insurarica company,

16. Warranty a : . Fate gees ccennntce sap eat . Swe ee
ifthe Vehicle is a new or a demo Vehicle, the Vehicle is subject lo the standard new warranty from the manufacturer. If the Vehicle is used, itis
not covered by a warranty unless one of the following boxes is checked:

«_) Remainder of standard new vehicle warraniy from manufuciurer

J Used vehicle waranty from manufacturer

Excent for any sxpress warranly above, YOU ARE LEASING THE VEHICLE "AS IS.* WE MAKE NO WARRANTY AS TO THE VEHICLE'S
CONDITION. MERCHANTABILITY, SUITABILITY, OR FITNESS FORA PARTICULAR PURPOSE. We do no! exclude the implied warranties of
merchanteblily or fines for a particular purpose for vehicles in Kansas, MasSachuselis, Vermont and West Virginia).

Tee veneas ae

TUNE © ee ene sn mmenenneanenen datevessenasaen

 

Lexus Financial Services Is 8 {rade name for Toyola Molar Credit
Corpuvation andl service mark used by Toyota Lease Trust, Page 3 of § fessscsssncces $ seeessesases { G30F (101912)

Customer Completed Copy - Pa

Ado aaieyyotany-uon 997 - Adega pajajduog eyeunooy pue enu HL
True and Accurate Completed Copy - UCC Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 13 of 66

Lustomer Vompieted Copy aaa

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT

19. Optional insurance and Other Products...

You ara nat required to huy any of the Optional Insurance or Other Products listed below to enter into this Lease. and {
credit decision. These products will not ba provided unless the appropriate bax ls checked, all information Is.
are accepted by the Provider. By signing for a produc! below, you agree thal you have recsived a notice of
want to obtain the product for the premium or charge shown A portion of the preawum ar chargé shown may

 

hey are nota factor in our
led in, you sign below and vou

ine lerms of the produni, and you
bé retained by the Lessor (Dealer),

Optional Credit Life Insurance and Credit Disability insurance are not available with One-Pay Leases,

In the event the Lease is terminated as a result of total loss or theft resulting In a total loss of the Vehicle {
Termination Charge (Section 34h) may be different than the actual cash value of the Vehiclé as determined by
have maintained the Required Insurance, we will walve the Early Termination Charge (Section 31b) after wa
proceeds and you have pald any deductible amounts. You will remain responsible for any other amounts due

Pe aeeeten  tenmeraen ty, are

{"] Optional Gredif NIA
Life Insurance NYA
insuren(s}
5 $ NA .
* Begansy Sovarage Lessee
N/A
Priwner Co-Lesse
NIA Co-Lessee
Pranien
[J Optional Creait NVA
Disability Insurance ~—sNA oe
insurau(s)
g . NIA
Naat Monih:, Coverage Lessee
N/A one
Panter Co-Lessee
NIA
Premun
[7] Optional Mechanical Breakdown Protection P “oes
NIA NIA. .
Mibu Coverage — Months Lessee
WA ” . se senaaeete ee + wine senenenees .
Over :
§ NIA Co-Lessea
Pramum or Charge .
["] Optional Maintenance Agreesnent .
NIA Canes stpmee ak seven gene ts Settee Lessee :
Powder :
$ . NA
Premeuny or Charge Co-Lessce
‘ (J Optional Excess Wear and Use Protection Plan
N/A Lessee .
Provaler .
-$ NIA, :
Premai or Chane Co-Lessee }
Total Premiums and Charges $ NYA :
RST eee
Leaus Financial Servicas is a trade rame for Foyola Motor Credit
Carporalion end service mark ceed by Toyole Lease ust. Page 4 of 8 Pesceeeecen as

Customer Completed Copy - aaa

N/A
N/A

N/A

To OMPSERMC TEs Geente Yate sate Seemeenenertate wets

Sone seem apne

Section 27), the Early
your insorance. Ifyou
receive the Insurance
under Section 31,

an

6305 (tur last}

Ada aayeyoupny-uoy 90N - Adog pajejdwoy ayeinooy pue ans IE
True and Accurate Completed Copy - UCC Non-Authoritative Copy

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT Q

20,

21

22.

23,

24,

25.
26.

27,

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 14 of 66

Vusiomer Lompieted Gopy - aaiaaaes

RUNES ES leas

     

_ YOUR OBLIGATIONS DURING THIS LEASE
Prohibited Uses of the Vehicle. You agrée that you will not, nor semit others to:
a. Usé the Vehicle in any illegal manner, in violation of your insurance policy, of withou: the insurance coverage described in Seations 15 and 22:
. aller the Vehicle without our written consent. Any accessions to the Vehicle become our property;
. Subject the Yehucle to any lien, seizure or olher involuntary transfer;
. use the Vehjéle to lransporl goods or people for hire.
. femove lhe Vehicle from :he slate where it was first Tilled, for more than 30 days, without our waten consent:
take the Vehicle outsida the Uniled States {except fo Canada or Mexico for less then 30 days, if you have our consent and have provided us with
procf of insurance): or
g. allow anyone else to regularly use the Vehicle without ourtwitten conseni; or
h. assign or sublease the Vehicle or Lease,

Title and Registration, Legal tite ‘o the Vehicle will ba In our name, and the Vehicie will be registered as we direc. You Musi promptly pay all ‘ile,
iegistretton, and ficense feas,

Required Insurance. We-have the right to changa the amounls of Requirad Insurance shawn in Section 15. The limlis we require may nol be
suflicient for your needs. See your insurance provider lor move information. You may obiam the required coverages through any insurance company,
agent, or broker you chouse. The insurance policy must be acceptable fo us, name the Toyala Laase Trust as additional insured and {oss payes,
and give us a! leas; 10 days written notice before any cancellaton or reduccion in coverage. You auihonze us ta andorse your name(s} on any check

¢

of draif trom your insurance company for any claim. You must provide us with written proof of this insurance.

Charges for Late Payments, For Monthly-Pay Leases, if we do nol receives ful Monthiy Payment wihin_10__ days-aharitis due, you must pay
alate payment charge of__5.00 Sof the unpaid amouni or $ 40.00 whichever ts oreater

Payment Obligations. You may. nol change or slop your Monthly Payments for any reasori, avan il the Vehicle is Stolen; dastroyed, seized by the

government, inoperalive, experiences any mechanical problem, or dees not perform satislactorily, if you do not relurn the Vehicle by the Scheduled

Malurity Dale, you must conliriue to pay the Monthly Payment, However, continued payment does no: mean you have our permission ip keep the

Vehicle, If you Rave a One-Pay Lease, the Monthly Payment is determined by dividing the Total Lease Payment (Section 9} by the number of months

in the Lease ye m (Section 14). Payments will be applied in the following order: past due payments, current payment due, fare charges, olher amounts
ue Under inls Lease.

Change in Address, You must notify us in wrillng within 30 days of any change in your address,

Official Fees, Taxes and Fines. You mustpromptly pay all official fees and taxas related to this Vehicle and this Lease, including tide, license, and
registration fees, and salas, use, axcise, and personal properly laxes. You must also. promplly pay any fines incurred on the Vehicle such as tralfic or
parking lickets. Some bills for official fees and faxes may be seni lo you for payment. Other bills may be pafd by us on your behalf and we will charge
you for such amounis, You must pay ail fees Incurred during ihe Lease Term, even if they are assessed and billed after the Lease has ended, We may
charge you an estimated amount for the rémaining fees and laxes at the time lhis Lease ends. You are Tesponsible for any shortage in this-estimate, and
we will relund you any éxcess. We are nol obligated to apply for eny refund or abalernent of official fags and taxa, including personal properly laxes,
lyou make a written request that we apply for a refund of ari official fee or iax that you paid fo us, lo which you are enililed, we will fle an appilcation
for refund. We will send any refund we Teuelve, less any amounts due under this Lease, to you. We may pay any litle, registration, license fee, tax or
ine which you fail to pay, and charge you the amount paid. You are responsible for any fires or panallles if you fail to pay Ihe bill when due,

Default and Loss of the Vehicle. You will be in default if any of the following occur:

* you fail to make any payment when itis dues or

« yau fall fo keep any other agreament in this Lease’ or

* you provided false or misleading information when applying for this Lease: or

* you become the subjedt of a bankrupicy or insolvency proceeding: or

® the Vehicle is lost, stolen, seized, or damaged beyond reasonable repair,

I you are in default we may do any or all of the following aller giving any legally required notices, and after expiration of any legally required cure or

reinslalement periods:

. lerminale this Lease anid your right to use the Vehicle:

. lake possession of the Vehicle {rom your properly or elsewhere, in any manner not prohibited by faw;

require you to pay the amounts set forth in Seelion 31;

| pursue any ofher remedy allowed by law; and

. exceptas provided below, require you to pay all of our expenses for taking these actions, including, but not lniled 0, expenses fot repossession,
lransportalion, storage, collection, and tegal costs, including reasonable atlomeys' fees pald to an attomey who {s not our salaned smployes, as
allowed by applicable law,

f you are in default, you agree that we have all the tigh:s and ramedies provided in this Lease to the éxfent thal such rights and remeuies are

consistent with stale law, You agree that we have all ihe fights and remedies provided to lassors under slate law. Ifwe elect ta end this Lease follaxing

your default, you agrée fo pay us the amounts provided for in this section as well as Secton 34

It this Lease is signed in Colorado, Kansas, North Carolina, Oklahoma, or South Carolina, the allorneys' lees will be limited Ic fttaen percent of the
amount you owe under Seciion 31, unless a court awards a higher amount. If this Lease is signed in Chio, no legal costs os allorneys' fess will be
charged to you, unless a court awards then io us. If this Lease is signed in Wes! Virainia, no legal costs or attorneys’ fees will be charged lo you,
unless you are joasing the vehicle primarily for business use, excluding agricullural use,

™ Oo Oe oo

 

eoeanon

Lexus Fmancia! Services is 8 rede name for Toyola Mator Credit
Corporation and service mark used vy Toyote Lease Trust Page 5 of 9 Pesereesenene oe 4 30S (FOSHEVE)

Customer Completed Copy - a

Adog eaneyouiny-uoy 99N - Adoo pajaidiuo5 ayeinooy pue aniy
True and Accurate Completed Copy - UCC Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 15 of 66

Customer Completed Copy - azz

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT Qreases

28,

29,

30.

at.

32.

   

LSS RUS ye)
‘ENDING YOUR LEAge . ,

Early Termination by Us. We may terminate this Lease at any ome if you are in default (see Section 27}, and you must pay us tha amounts set forth

in Section 27(¢) and Section 31.

Early Termination by Yau. If vou are notin default, you may (eminale your lease at any time prior ‘o the and of the Lease, provided you da sein
aveordance with the lerms contained in Sections 30 ar 31 of {his Lease,

if you terminate 4 Monthly-Pay Lease early and do not specify the Remaining Payments Liability at the time you turn in the Vehicle, the
Standard Early Termination Liability will automatically be applied. The Standard Early Termination Liability always applies to One-Pay
Leases and leasas in default.

Remaining Payments Liability (Option i—Monthly-Pay Leases Only}, if you are not m defaull, you have the oplion lo ierminate your Lease
al any time if you return the Vehicle fo us at he locailon we specily and pay us, upon demand, the following amounts:
a any Monihly Payments that have becorne due and are unpaid at lérminalion: plus,
. any remaining Monthly Payments from date of termination lo the end of this Lease; plus,
. any other amounts you owe under this Lease; plus,
, any charges for Excassive Wear and Use and excess mileage (Sections 10 and 34); alus,
. any official fees or taxes charged in connection yath ihe Lease iermination; minus,
re remaining Refundable Secunty Deposit (Section 35) and any amounis we raceive from cancelled Opsonai Insurance or Other Products
ecion 37)
Standard Early Termination Liability (Option 2—All Leases and Leases in Default), If you are not in default, you have the option io terminate
your Lease at any time if you return the Vehicle to us al a locaton we Specily and pay us, upon demand, the following amounts:
a, any Monlhly Payments that have become due and are unpaid at termination (Monthly-Pay Leases only): plus,

b, an Early Terminalion Charge equat to the difference, if any, belween the “Adjusted Lease Balance’ and the Ear Market Value" (as defined below);
plus,

¢. any other amounts due under this Lease, except changes for Excessive Wear arid Use and excess mileage (Sections 10 and 34): plus.

d. ary oul of pockel cosis paid by us for the sale of the Vehicle, incliding costs for Iransporing, storing, preparing for Sale, and auchoning the
Vehicle, plus,

&, any official iees or taxes charged in corinection vath the Lease tenninaiion; minus,

f. sny remaining Refundable Security Deposit (Section 85), or refund we receive from Opiional Insurance or Othar Produe's (Section 37),

The “Adjusted Lease Balance’ is caloulated for a Monthiy-Pay Lease by adding the remaining Base Perindic Payments (Section 9.) not vel due and
the Residual Value (Section 9.5, then subtracting |he uneamed portion of the Ren} Charge, caleulated using the ‘conslant yield” mathod {a method of
eaming rent charges in which the rent charge earned each month is proportional lo the remaining lease balance). Fora One-Pay Lease, the Adjusted
Lease Balance is equal to the Residual Value less the unteamed portion of the Rent Charge, To determine the uneamad portion of the Rent Charge,
firs! determine the Monthly Rent Charge by dividing the Tolal Rent Charga (Section 8.1} by lhe number ol monihs in the Lease Term (Secuan 14). The
unearned Rent Charge is the Monthly Reni Charge multiplied by the number of months from the date of lermination io the end of the Lease Term, To
datarmine the number of remaining Monthly Paymants from the date of lermination to the end of his Lease, assume thal a Monthly Payment {equal
ia Tolal of Base Periodic Payments (Section 8.9) divided by the Lease Terms (Section 14} would be due on the Lease Date and on the same date of

m™ Pr Ao

The “Fair Market Value" is equal to the price we receive when we dispose of the Vehicle at wholesale. The Fair Market Value may also be determined
by an appraisal of the wholesale value af the Vehicla, which you may obtain al “our own expense from a professional independent appraiser agread
toby us. ff you oblain this appraisal, the appraised value will be used as the Fair Marke! Vallie, The appraisal rus! be obtained within 10 days after
you setum the Vehicle to us.

Wihe Vehicle is subject {o'a tolal toss or the resulting ina tolal foss, the Fair Markel Value will equal (ha amoury of any insuranga proceeds we receive
irom your Required Insurance. if there are po Insurance proceeds the Fair Market Value will be zerd. If \his Lease is terminated as a resul: af a lotal
loss of a theft résulling in a iotal loss of the Vehicle and you-have maintained the Required insurance sel forlh in Section 15, we will waive the Earthy

Termination Charge set forth In Section 316, after We receive the insurance proveeds and you have paid any deductible amounts.

Your Option to Purshase the Vehicle, You may purchase the Vehicle al any ‘ime during the Lease or at the Scheduled Maturily Date (unless 2
governmental agency has seized the Vehicle and instructed us no: (0 release the Vehicle to you}. The price to purchase the Vehicle at the Scheduled
Maiurily Date is the Purchase Option Price shown In Seclion 11, plus 328, 2b and 32c, below. The pice '0 purchase the Vehicle during the Lease is:

a. any Monthly Payments that have become due, or athe amounts due under ds Lease, except charges for Excessive Wear and Usa and excass
mileage {Seclions 10 and 34}: plus;

b. any official fees and taxes, or documentary fees charged in connection with the purchase: plus,
c. any amounts necessary to mee! any legal selling requirements; plus,
u, the Adjusted Lease Balance as defined in Section 31.

As parl of a like-kind exchange program, TMCC has engaged TO! Exchange, LLC (TOV) as a qualified Intermadiary. Lessor and Lessee are
heraby nofified that TMCC has assignad to TQ} its fighls {but no! its obligations) in any agreement for the sale of the Vehicle af lease termination,

Lexus Financia Services Is a trade name for Toyota Motor Creat
Corporation and service mark used by Toyots Lease Trust. Page 6 of 8 Peseesser see f rrseseneee i BONS (Sub 2}

Customer Completed Copy - zag

Adoo sayeiuouny-uoy OON - Adag pajaidiuoy ayeunooy pue en
True and Accurate Completed Copy - UCC Non-Authoritative Copy

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT Q

33, Obligations if You Do Not Purchase the Vehicle at the Scheduled Maturity Date, Al the Schaduled Maturity Date, you must raturn the Vehicle lo

34,

35

36.

37,

38,

39,

40,

44,

42,

43

44,

45.

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 16 of 66

UuSsIOmer VOmpieted Gopy - aaa

ENS

   

us at the location we specify and pay us, upon demand, the following amounts;

a. any Monthly Payments or other amounls due under this Lease; plus,

4. any official fees or taxes charged in connection with ihe Lease termination; plus,

ct. any Excessive Wear and Use charges disclosed in Section 34; plus,

d. any excess. mileage charge disclosed in Section 10. You will not receive a refund if you do nol use alt af the tnlleage sel forth in Secon 10.
Excessive Wear and Use Charges: If you do nat purctiase the Vehicle at any iitne during the Lease or at the Scheduled Maiurity Date, orif you sfect

co ferminate your Lease pursuant to the lems of the Lease, you are responsible for tha estimated cas! to repair damage (including diagnostic cost if
any] to ihe Vehicle which 18 excessive wear and use (even if we do not repair the Vehicle).

Excessive wear and use may include but is not limited fa certain damage such as:
inoperative mechanical and electrical parts;
. Gamage (including but not limited to, damage in ihe engine] due fo ynur failure to maintain the Vehicle pursuant to the terms of the Lease;
» Gamage *> the body, lights, frim or paint:
. damaged, broken or missing glass;
. tom, damaged ar stained interior:
damage from flood, water, hail or sand:
» damage [rom removal of equipment or signs placed on the Vehicle;
. Missing equipment, paris and accessories, including missing keys or remaie entry devices, or

any wear or damage to any part of the tire thal doesn't allow the lire to meet the manufacturer's guidelines for safe Operation, or any mismatched
ne sizes in a set of 5 (or 6 with any amergency spare if the vehicle was equipped with one),

_ ADDITIONALINFORMATION .

Refundable Security Deposit, Your securily deposit may be used by us to pay amounts thal you owe under this Lease. If youelact to purchase your
Vehicle, your security daposit may be applied by us to the amount you owe to purchase your Vehicle. Any unused securily deposii vail be returned to
youal the end of the Lease Term. No Iniarest, increase, or profits will be paid lo you on the Secunly daposit,

Assignment, We can assign our interest in this Lease and in the Vehicle without your conseni. Afer you sign ihis Lease, we will assign it to TLT and
you agree to make all payments io TLT.

Refund of Optional Insurance or Other Products. if any aptional Insurance or product included in the Gross Capitalized Costis cancelled before
the end of the Lease Term, orif you are not accepted oy the Provider for a requested optional insurance or product, we will credit any rafunds io your
accoun!

Indemnity, You agree lo Indemrnfy us from, and to pay on our behalf, any claim or loss (including damages. costs, expenses and legal fees} which
arises irom or is related to the use, maintenarice or operalion of Ihe Vehicle. Any insurance we provide is secondary to che Required Insurance,

Credit Information. You authorize us, al any time, fo Invastigats any informatlon provided on your credit application in order in astablish, mainizin

and collect on this Lease account. You authorize us to provide information concerning your actount to cradit reporting agencies and others who
may lawiully receive such inforrnatton,

Liability, Lessee and Co-Lessee are jointly and savarally liable. If there is both a Lessee and Co-Lesses signing this Lease, we can release, waive,
of delay the enforcement of our rights against one of you, wilhoul aifecting.our rights as lo the other one.

Notices. All Lessee and Co-Lesses Gorrespondence aid noices will be sent {o the Lesseo's Billing Address shown on the Leass, unless you alve us
a diferent addréss in writing, All correspondence and notices will be given solely in LFS’s nama, and will be given on behalf of TLY,

Choice of Law and Severability. You agree that the law of the state in which this Lease is signed applies to this Lease. If ceriain provisions of this
Lease violate ihe law, those provisions will be vold, and the rest of the Lease will be enforceable.

No Waiver by Us. If we delay or refraln from exercising our righls under this Lease, we do nol lose inosa fights. we accep! late or partial paymenis

from you, we do nol waive our right fo receive full and limely payments,

Odometer Disclosure Statement. Federal Jaw requires tha: you disclose the Vehicle's odomeler reading lo us upon termination of this Lease or
raster of ownership. Failure to complete an Odometer Disclosure Sla:emenl, failure to return il lo us, of making a false stalgment therein, may result
in fines andfor imprisonment You will be provided ari Odometer Disclosure Statement ia complete prior to fine termination! of this Leage,

Electronic Records and Signatures and Conversion to Paper. You agree to use electronic records and electronic signatures to document this
contract, Your electronic signatures will have ihé'same effect as signatures on a paper coniract,
There will be one authoritative copy of this contract, It will be the electronic copy it a document management Systeni we designate for storing i! We

may conven: {he aulhorilative copy to a paper original, We will do so-by printing one paper Copy marked “Original.” This paper original will have your
elecironic signature on it it will have the same effect as if you had signed it originally on paper,

rem DP ao er yy

Lexus Financia! Services Is a {rade name for Yoyola Motor Credit

Corporation andl service mark used uy fovole Lease Trust, Page 7 of 8

hoses aertenn 4 sesseneeeesoed 6305 (10013)

Customer Completed Copy Ea

kdos SATBIUOUINY-UON DON - Adon pejajduicg apzinooy pue ani iE
True and Accurate Completed Copy - UCC Non-Authontative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 17 of 66

Customer Completed Copy - aaa

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT , @

Leis
EINANCIAL SERVICES

    

ARBITRATION

46. Arbitration Provision, You agree that any clams arising {rom or relating to ihis Lease or related agraemenis of relanonships, including the valutity,
enforceability, arbitrability or scope of this Provision, at your or our election, are subjecl to arbitration, This includes, withoui limitetion, claims in
contract, lor, pursuant lo statute, regulation, ordinance or in equily oF otherwise, and clans asserted by you agains! us, and the following Covered
Parlies: TLT, Toyota Molter Credit Corporation, andlor any of ovr or ils affiliales snd/or any of our or their employees, officers, successors, assigns or

* agay3si-any third party providing any product or service in conneciton with the Lease that you name _as a co-defendant in any action against any of
the foraging. However, only a court (and not an arbivator) shall determine tha validity and effect of this Provision’s ban on class actions, class-wide
arbitrations and similar proceedings {which appears in bold type below) {ihe “Class Action Waiver’). Any arbitration shall be administered by JAMS
(ils nsles can be oblained by conlacting I at 1920 Main Siraal, Suite 300, Irvine, CA 92614), provided thal no arbitration May be administered without
the consent of all parties to the arbitration by Bry organizaton that has in place any formal or informal policy that is inconsistent with and purports io
override the terms of this Provision. in all casas, tha arbitrator musi be a lawyer wilh al leas! 10 years of experience or a Talired Judge, Such claims
shall be resolved in accordance with (}) the Federal Arbitratfon Act (the *FAS}, (It) the Administrator's rules and procedures In effect at the me the
claim is filed; and {il} this Provision. Any arbitration hearing al which you appear shall be conducted al a location that ls reasonably convenient to
where you live The Arbitrator shall apply applicable subsiantive law consistent with ihe FAA (and not by any stale iaw cancaming arbitration) and
shall award such remedies, if any, thal would be available in court if artitration had not baen slecied. The Arbitrator shall follow applicable siatules of
limrations and shall honor clatms of privilega recagnized at law and, al the umely request of either party, shall provide a brief written explanation of the
basis for the award. If you cannot afford io pay and cannot obtain a waiver of lhe faes charged by the Administrator ar Arbitrator, or if you believe that
such fees are or will be prohibitively expensive or excessive, wa and the Covered Parties will entertain in good faith any reasonable written requast
by you lor us and the Covered Parlies to pay or reimburse you for all or part of such fees. In any event, f applicable law requires us and the Covered
Parlies lo gay or reimburse you for any such fees, such law will control.

Each party shall bear the expense of that parly's ailorneys, experts, and wilnesses, regardleas of which patty prevails in the asbilraiion, unless
applicable law and/or the Leasé gives a party the fight lo recover any of these fees from the other patly. Wa, the Covered Parties and you are
prohibited from participating in a class action of private attorney general action in court or class-wide arbitration with reshect to. any

govern, If any partion of this Provision is deemed Invalid or unenforceable under any law or slalule consistent with the FAA, it shall nol invalidate
the other provisions of this Provision or this Lease: provided however, that if the Class Action Waiver is deemed invalld, then this entire Provision
shail be null and void, subject to the fight of arty parly to appeal the delermination af invalidity with respect lo 'he Class Action Waiver. You and we
reiain rights to self-help remedies, such as repossession of the Vehicle. (Bowever, the othar party against whom ‘ne Sell-help remedy is sought may
inisate an action in court only to enjoin the party from using a self-help remedy, No monetary relief may be sought in such a court action.) You also
will not be subject to this Provision forany individual claim brought by you in-small clams couri or your slaza's Squivalent cour, unless such caim
is [ransferred, removed of appealed {oa different court. With respect to any clans covered by Ihis Provision, a party who has asseled aclaimina
Jawsuil or in any action for replevin in. court may elect ashitration, or may be required io arbitrate, with respect to any claim(s} subsequenily assetted
in thal lawsuit by that parly or any other parly(ies), IF ANY PARTY ELECTS ARBITRATION WITH RESPECT To ACLAIM, NEITHER YOU NOR.
WE NORANY COVERED PARTY WILL HAVE THE RIGHT TO LITIGATE THAT. CLAIM IN COURT: TO HAVEA JURY TRIAL ON THAT CLAIM: TO
ENGAGE IN PREARBITRATION DISCOVERY EXCEPT AS PROVIDED FOR IN THE RULES OF THE ADMINISTRATOR: ORTO PARTICIPATE AS
AREPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS PERTAINING TO SUCH CLAIM. THE ARBITRATOR'S DECISION WILL BE
FINAL AND BINDING EXCEPT FORALIMITED RIGHT TO APPEAL AS PROVIDED IN THE FAA. OTHER RIGHTS THAT YOU WOULD RAVE IF
YOU WENT TO COURT MAY NOT BE AVAILABLE IN ARBITRATION. This Provision [s mace pursuant to a transaction in interstate commerce, and
shall be governed by the FAA, Judgment upon the awaid Thay be entered in any court having jurisdiction. This Provision will Survive your full payment
of the Lease, our Sale of transfer af the Lease, any répossessian of the Vehicle, and your (or our} bankrupicy,

By signing below, you agree that at the request of either you or us any controversy or claim between you and us shail be determined by neutral
binding arbitration in accordance with the terms of this Arbitration Provision,

Lessee £ ( “f kK CoLessee ; N/A

Lexus Financ at Services is a trade nanva for Toyota Molar Credit
Corporalos anu serace mark used by Toyola Leage Trust. Page 8 of 9 bere cree efter wee 8305 (1048712)

Customer Completed Copy aaa

Adog aaneiouiny-vioN DON - Adog pajsiduoo ayeinooy pup ena
True and Accurate Completed Copy - UCC Non-Authoritative Copy

MOTOR VEHICLE CLOSED-END LEASE AGREEMENT )

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 18 of 66

Uustomer Gompieted Lopy -aaaaaa

EINE NT es

   

LEAGE SIGNATURES AND NOTICES

 

NOTICE TO LESSEE AND CO-LESSEE; {1} THES 18 A LEASE AGREEMENT, NOT A PURCHASE AGREEMENT, YOU HAVE NO OWNERSHIP
INTEREST IN THE VEHICLE UNLeSs You EXERDISE YOUR OPTION TO PURCHASE THE VEHICLE AS SET FORTH IN THIS LEASE, @
EARLY TERMINATION OF THIS LEAGE MAY REQUIRE YOU TO PAY A SUBSTANTIAL AMOUNT. (8) BO NOT.SIGN THIS LEASE BEFORE
YOU READ {T OR IF THERE ARE BLANK SPACES OF WISSING PAGES. (2) YOULARE ENTITLED 10 A COMPLETE AND FLULLY EXECUTED
SOPY OF THIS LEASE, ‘

 

 

 

PLEASE REVIEW THESE MATTERS CAREFULLY AND SEEK INDEPENDENT ADVICE IF YOU HAVE
QUESTIONS CONCERNING THIS TRANSACTION. YOU ARE ENTITLED TO AN EXACT COPY OF THE
LEASE YOU SIGN.

By signing below, you acknowledge and agree that: (7) this is a lease, and you have no ownership interest in the Vehicle unless or until you
exercise your option to purchase the Vehicle as set forth herein; (2) you have read the entire Lease consisting of nine pages; (3} you agree to
all the provisions of the Lease; (4) this Lease contains the entire agreemeril for the lease of the Vehicle, and any change to the Lease must be
in writing and signed by you and us: and (5) you have received a completely filled-in copy of this Lease for your records,

Co-Lessee N/ A

Name: TAMARA SINGLETARY Name’ N/A

 

Notice Regarding Assignment, As part ofa like-kind exchange program, Toyols Molor Credit Corporation {‘TMCC’) has engaged Ta! Exchange, LLC
(‘TQM’) as 8 qualified intermediary. Lessor is hereby nolified thal TMCC has assigned to TO) its fights (but not its obligations} in agresments to acquire
the Vehcly.

The Lessor accepts this Lease and assigns to the Toyola Lease Trust all iis rights, title and interest in the Lease and in the Vehiclé, and Lessor's fights
under any guaranty executed in connection with this Lease, with full powers to the Toyota Lease Trust to collect and discharge all obligations ralaied {9
this Lease, any guaranty, and this assignment.

Lessor (Hoartegg :
; t

Name: DANIEL MARTIN, ING,

Lexus Finan-ui Services is a rade name for Toyola Molor Credit
Corperallon ana service matk used by Toyola Lease Trust. Page 9 of 9 bee seseee ofa nee af SBOE (10h 412)

Customer Completed Copy - [aaa

Adog saneyouny-uoy O9N - Adag pajejdiuog eyeunody pue ans iL
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 19 of 66

“EXHIBIT B®
 

 

)
s&s

VIvPpOlsS ___

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 20 of 66

 
 
 
 
    
    
      
   
  

| eTEBKLBAUE CRS3a15 |

VEHICLE O}NTIFICATION NUBOER
Su

 

 

P RPUSTEREO OWNERS} wh

} TOYOTA LEASE TRUST”

ham he

  

| LETH FLOOR
Se, ATLANTA GA 30339

DeLee ee

a8. eer GEN RAVOR OF

  

FIRST WEN ACU ASED
BO FIRST WEN Ar’ ORE

By.

ERTIFICATE OF TI

€bO INTERSTATE W cIR Nu

of .- | 5/07/44 geno3g| - o
BODY TPE bur agar cap PRIOR TIE oTATt SOOM PROCO DATE O00 kaLES OOOM stants
S(DRCUN | - svuryu | | |
DATE PA TITLED DATE OF ISSUE UNL ADO N wet cit avwe Gown TT BRANDS
eae LESSEE TAKARA SINGLETARY | eaain a tenae
ct @ ACTUAL ata yet
sae z MeL aes CAC P14 SECC aR
eae pages
pari e 7 WOT rel antuar ma tate
he jj H $ NID JeE as, sede FAL OMT GONE FEY
piss gd TAME T HRY, WA Lar Er .
peas * ‘ “ 4 PREIS aa SUMMA TE H RELI RUnE
Fears 8 ables .
yay
ma
pe
SS
as

   
  
  
 
  
   
   
   
   
  
   
  
  
  
  

TLE FORA VEHICLE

 

G45 | LEXUS
YeaR

MAKE OF VP PROLE

| V3275287001 To

THLE NUMER

 

 

 

Vetst BRANDS

ANTOUU Vide

+ Al Ut Eee
eerie vist
QU OF pre iny
UAT ALLY UPAR FO HON Gy
OMmtndwrioy
AtdGCOL TUR WH Or
ROA Vem t
INWAS A FODITE Va Hen
Ha COR RET He, 1 Ls
RYARe F Rots
¥LCOVI ATL Cred ¢ Vue
Vt HIGLE Conran RENAUD vin
LLOOG VE HINES
TGAVAS &

faxy
ere eran’

one

 

 

MQcarrass

AE COND LiFN FAVOR OF

|

f a sacend honhotwe 4 intod saistocion of thy hey bin ma teu
bonkaldet must forwetid tue Tha & the Suvaw of 2

Mater Vorebe, wh te
AOGhw Pate foren and too

 

 

F AUTHORUWED REPRESENTATIVE,
Bh MAING AgnHESs

fi

Recent gohan

OUT VERIFYt ia

    
 
 
 
 
   

ATLANTA GA 3n3a45

B-SUaSCHIRE'D AND “WORK
BIO BEFORE Mr

Mo, ray

SU Lt LE £4 betes Apr ie a re

TAMP OR SEAL |

ii TOYOTA LEASE TRUST
nee 26D INTERSTATE N CIR Nu
es L2TH FLOOR

eat Wo othe roses bf the Ponmyivin Duparmtont
ine permentic) or Satpany ruunod Nerein is the ubdut nwner

yaa titans Ce Cee

NICOND WER RELEASED

 

 

 

 

RATE
BY.

 

 

 
   
      
  

 

AUTHORIZED REPRE MTATOT

So

pennsylvania

DCPARTMENT or TRANSPORTATION

BARRY ad. SCHOCH, RB. Eg.

Serretiry of ‘Srna pordation

ee A es ON}

et [BY ate

BNO UN, GHECKY] is THEE AN ELT? UP Le eDtiy Quire oy

TST LITNHOUDER FIRANCIAL STITUTION NUMatr
18T DENHOLOER KAME

 

SYRLEY

 

 

ory

eee

STATE

 

   

Toe Wels

seen etd y Feabe gee ba Cette tes he ee
wae

MHEG ts oy oe oe os tee md OE Ene ie

ote ye

{ % RO ano

VEN CHECK { fis TS AN EL 17 uF YES bm HE QUE OL
r . ~e
, TNO HENHOLOEA FouNciL weTmUTiON Nussey

Roly
beet

YES‘

|

 

 
   
 

+ PAD ort CH te. we

oe" et AUT AE tL

 

PLY FOR

ind awaate hoe eed oo

a ttn

TND LIENIOLOER NAME i

    

 

    
 

eer

kala tasv cries help aera ne

Gultisnd asl re SSE dane Sek erate fee ty

Suna yes
were.

   

   
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 21 of 66

“EXHIBIT C”
to

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 22 of 66

United Auto Collision, Inc.
3913 Germantown Avenue
Philadelphia, PA 19140
215-227-4150

United AutoCollisionl@Gmail.com

April 19, 2019

Tamara Sinpletary

19120

RE: VIN #2T2BKIBA4FC253315
Dear Sur or Madam,

‘Thus letter serves as final notice prior to filing for the Pennsylvanya Title for the above referenced vehicle
in the Philadelphia Court of Common Pleas, which has been in our possession since July 12,2016. We
are due a total of $36,645 for 1012 days of storage ($35 per day as of roday) plus an addimonal $1225

for repairs,

We are hereby giving ten (10) day notice te provide the vehicle title, or pay in full the entire balance
due

Sincerely,
Lisa A. Tennyson
General Manager

United Auto Colliston

LAT/me

CC: Louts Schwartz, Legal Counsel for Unsted Auto Collision
Toyota Lease Trust, Lienholder
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 23 of 66

“EXHIBIT D”
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 24 of 66

THOMSON, RHODES & COWIE, P.c.
Attomeys At Law

1055 VIRGINIA DRIVE, SUITE 203
FORT WASHINGTON, PA 19034

Email: shk@trc-law.com
Steven B.Kantrowitz (215) 496-9400

May 2, 2019

VIA REGULAR MAIL & EMAIL
Louis S, Schwartz, Esquire

1500 John F. Kennedy Blvd.

Suite 1825

Philadelphia, PA 19102

 

Re: Toyota Lease Trusty, United Auto Collision, Inc.
2015 Lexus - VIN: 2T2BKIBA4FC253315
Our File No. 8010-80025

Dear Mr. Schwartz;

understand that you are representing United Auto Collision, Inc,, relative to the above-
described vehicle.

Toyota Lease Trust and its affiliates are the owners of the above-referenced vehicle that ma
have been abandoned by its leasee. That ownership interest is reflected on the Certificate of Title
and, presumably, on any registration given to your client by the vehicle’s leasee, Tamara Singletary,
Notwithstanding this, however, in spite of the fact that your client claims to have been in possession
of the vehicle since July 12, 2016, your client did not provide timely notification of that fact to
Toyota Lease Trust, Instead, now your client is demanding payment of $36,645.00 in storage fees
plus an additional $1,225.00 for repairs. No notification occutted until an April 19, 2019, letter
received on April 24, 2014,

Please be advised that my client is under no obligation to make that payment and will not do
so, In an effort to tesolve this matter without extensive litigation, however, my client has authotized
me to advise that it would pay reasonable storage charges over the petiod of time that it would take
for it to obtain possession of the vehicle from the time of yout client’s notification. Ifyou would
like to make those arrangements, kindly contact me as soon as possible so that the payment may be
made and possession obtained, If you do not, I will contact my client to authorize suit to obtain
possession for Toyota Lease Trust and its affiliates and suit will be based upon the fact that United
Auto Collision, Inc., is wrongfully in possession of the vehicle without any lawful tight to
possession. Any claims for storage during the period that you refuse to turn over possession ate
improper and will not be honored. In addition, your client, United Auto Collision, Inc., has
apparently been in possession of the vehicle for years. In spite of this, however, it has at no time
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 25 of 66

Louis S. Schwartz, Esquite.
May 2, 2012
Page 2

until April of 2019, notified my client of same. This wrongful action by your client has caused my
client to be damaged by not having possession and use of the vehicle during that time and, also, by
the diminution in value of the vehicle since it is a rapidly depreciating asset. My client may bring suit
for such damages.

Again, if you would like to resolve this mattet, kindly contact me immediately,

Very truly yours,
a
STE *KANTROWITZ

SBK:pm
Enclosure
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 26 of 66

AFFIDAVIT OF VALUE

 

We elt / Liv , fh being first duly sworn, deposes and says that he/she is an employee of

plaintiff in the above-captioned action and is authorized to and does make this Affidavit on its behalf;
and that the fait market value of the 2015 Lexus, VIN: 2T2BK1BA4FC253315 ,
is 3 f 4, OO . The undersigned understands that the statements therein are made subject

to the penalties of 18 Pa. C.S. §4904 telating to unsworn falsification to authorities.

LorsBiswurd LZ oe

es DIANE BROWN
~Com “talon Number 744898
spina) LU

 

 

 

 

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 27 of 66

EXHIBIT “E”
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 28 of 66

 
   

 

 

 

CLOSED END MOTOR VEHICLE LEASE AGREEMENT TOYOTA
4, Fortes: . ‘ tessa Dae OL 1/2813 —
TEREOO RAL) MARE AID ADOALSS VERALE (0 COLE aby HANE AR [See cna ates, ¥ Geen . : cn
CONICELLE TOYOTA. uss
S58 AIOE PIXE AND GIENICAL AD May 2129
pian eaeeen (ero ye25-7128 comere WIA 8
“pound tolas to Oop Letnan ated oy Fra wade aaa

Cotecaa
aera be save
tra Losna, you ere baweng te Veincle docondetg fo aX Of 0 Lacie of ta Laaca

‘Thea 3 & Lease for Pe Vere
ae eae No Laue, ed aie are oe mee lee Tae (HLT) aa
COMO) weal be nernerig Bra Lena on any Oy eos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Becnteben af Amount Dus i Lasse Signing af fielersry
7 Amouen Dug of Lense Sigeng tr Ostvery a Hem toe Aue Dur oi Legos Fanend or Dereney tbs Poot
& Cipdikred Cott Redacton 5 882.79 8 Hel Taaets Afoyanon RAL
& Fest oritty Payment & TOTES” ob Rebates and ancash Crass er
GRAS aT DARTH pa wy © Armonk bo Pet erty aS
S Twa Pets s s: Seu «
& Raptieben Fees 8 18 ithe
1 Lopate Read, Gon tag ir
9 Tax on Capstxtned Oost Rrdcton $ : ae
& Fae ‘ Wk
* ood tee : T3icew a
) ee 5.08
2 gta a a ea
os s
: £ nnd Bln
i 0 Your Horthty Payment to thxcarmlsed an showa below
th Croce Captured Cont The syrned tod & Depron ad any fusertagd kmognit
vale of re Vehicle (6 2G62.05 } ord ‘Tha nenouk Cherped bx the Vetacie’s decir
arry dorna yout pang Cones te Lesa Tenn (toch salut french nommal ues end for ove thar
25 Carver cortrects, thtcrede, od any Ped over Sr Lanes Yorn e$ PLZ
xrmuaneieg price cred lever balaroe) Fer # Rare Charge Toe wroure cured n etdtanto
an Kemczanon of the ancient sae Sacion 12 § DUAR he Depeatuabon ane ary Aveorerad Amore 4 $27 At_
be Cepmatared Cost Peductea The iacad w gf Total od Boas Monty
Gy NEL Wachee es BRONRNEE, ON, TENCE beny Amaticed Arent part
(chadt bs exh you pay Piet neducas Pat fhe Reel Chane a&12EAe £9 ,
‘Crese Cagnahans Coed = Sse 8 bh Lanse Papin. The raver ef pryrmecua
© Achuathedd Capitedcoad Dost The srcuct eed your Lamia eee Ee
Hack w 3 _222ES 22 ’ Peytnnt wt 548.57.
3 Reskdual Valve “Top vate of ha Vacs ot  Monaely SaiveAlon Tox +S DAS
a ed OF Bit (neck U5 COLLIN yout Ko YR enero #8
fama Monitty Payment + FL ARAIE Oe. 1 Tenet Moretty Peyenont PMoathty Fayre) * 3 en S AL Taree
[ Ear Torruranon, You ay hae Scocoatl change Wyo end ta Laaae ary Th share nar bani anewal aed ea Ts |
sxeval eg actey pone orad Boe Lane, he gruaner tls charge Meaty to be
18 Bxrcretive Went and Use ver cay un caro ar anata evar ove) bn ea asus tr taoeel en tnd te usage oro
a GRRL Tone Ovi te sclarenttey mada aclawed abana, ALE FM OF a Fk Saree POE
41 Purshawe Dpboe wt Dad of Laie Terre You have an opin te pucnaaa a Vehncle al the wed ol a betes Tar bv S149 28.
1a. Ornee kenportant Teron Ss you Lease Soursents x ecatane! stvaraden sn early lermedton. purchase epvons Bnd mantinsnce '
worreriees, ante nd ery Y 4 eppicstle i

 

 

 

Grass Captefond Cost beralorion tent Otieer Hane

 

 

 

 

 

 

a teerczabon wf Croc Copriakood Coal + Wem
You wi pey tor Tie fuhaneng tem oar ns Lenco Teak Bt fst OF I ba tutede ia enroute Verena Yornst 9 stata Be
yous Morthdy Payment Sancdacd neve wexcnety thas Vabuthe tact, &
2 Piped Len Veta cf the Vance 5 28983.08 SSE Dy eaetearty eons Chersand belo
b Tass + asec AR Pet hipouhe banded ere verecin eerty oman
« ingad Tes, Loavew ard Pagamon Pees + PA wezraniy hoon resus eovaer
4 Wh YOU ARELEASHO DBB VOLICLA “ARIS © THERE Afr HO WAR
Mareanenca Aroemiont +t TY, SATABSITY, OF PITNBES F081 AP PURPORE,
© Creat Lae eneior Deaay vaucaace: ' M, Khe Lanes © oye: . Mesuagen or
| 5 Cunentead Autometale Pralgcton . 555.88 Vegen, we Ce Al Gncksie any rngled wexrany of soowcherta bey
; 9 Gueantng Prec Getto Lace tilvor 4 PR we brets lor 9 peal
1 B Soprebon Fes + 18 Ophenret iserareeiie and Othe Products
1 TEE _EXCYSS WEAR & USE + ‘Fea are red requared to Wor sig cl tnt Optored Iaurence 9 One
vA comms ~~“ Ev Prodacts lett below 1d entay 10d Tha Ladae, 2° By S29 Pet & Leck
5 ace Foe. now wed n pci wl ek be
* . Y proveded unioes the epprcpnata brat of chachead, all rtceenaiert # Has
' A eee ¢ RSA bat etepeepecrir peer ony ea Porraes By voor
mm Ores Capiz . 193.90. Be cmuranon 6 pecdcl, 400 you WHR Ws obLeat TE MUATS OF
peoduet for Be prrokun af chute chown A poveod of the RincMLr ee
1 Us Lenae Tor rad Setnedietic sdatarhy Dare Shaye shown reay be tetedwed 9 ihe Lent (Caskey,
: ‘Tow Lance Tarn of tee taase we 38 aorta. ancl te z Creda Lt tesunoncn 6 tA .
i Seivechand Maknty Carte of the Lotro 9571872916 ‘aren Caan
bere
16 Sequined naunase HAA 5 WAHIAWA
You 7ux paraae a howng mecrenee Gary fe Lace Ta Recaro Bo
a
fue Letee snuioy Qo Lone at tres Sorat yes Cy Opaonat Grade Qaatuley neomnns ZA
© prow a haa Mer nee wine eI manne « Seg. HLA MA
4 +t ft wy te pemon ard Tones
2) 8 IF tot ary oes scone, a 0) Optonel Mechaninat M/A ents meres
eee: ae
yt. bt pregnty cunage, Rit
» physeel Garage wemunteen tr ae WA vekn Of he Vabele, wh WA y H/A M/A WA

GEICO 4289947372

 

=

Fares Rowe Racrhe Wares Coorg Wirt Fi Optonay Mannteranos Agrempet
Sy Deals Crmreyor xia ' HUA HA
14850) 541-3008 Prana “ eve
yet ane Kom Tots Peace bea, Tout Params ed Crone $695.08
‘Eapratiot Olacael Poss 46 Taset 2534.40 * tye bok
. you

" Neen cmre a natalanarayai ipa omine nase Tor a a ha nes ue ve Tile ore fy ater
Ser otion ord tance tne, ogetcnen, acm ard tae cdg pad roe a Hos Lanne
persons peopedy tnces}, whethat wetadad #1 your Tote! Monthly oe
Deyenant Chacko 8 8, Yor Araurt Dri at taco Spy ws Ouerary 1 Aprewcnaet We Acker
ecven 7 ere ees The wetomd fetal eb Fon Ey weivaleng byte, you mgrse wrt al he evel request of algae
rauad roby 86 Agher or baer oar tas wetemata depending Of te ex $83 Gnry Contrivecey OF eves bred wn Weston of ty byent pods
Tan shee cf ba valve o he Mirela at fea teow 8 hea or U2 etweet Pus BAT we Brad de eg term ered ty verre bine
lameted ‘The stoeeds te tatbed 66 your curred addeses anal rvty aeaben Gea Seceea 47 ems
Jncesead @ You move of i tex relve thanad Yeu are neponetie *o
few payed ary merenean, See Seder TS lor addtoral etorriaton ies

AY Vaduete Munrtenanca wend Damage
‘You ace resoanttie toy at Tepes, sarc. ord

 
 
  

 

rariorance manera! carape b Oe Vonsss and
Pe Oe Yar cecil uc womebacoy doy et
nets ach ye mean CTY
. Leese Rigranies ancl Metooe
SE READ THE GAGK SDE FOR ADDITIONAL TEAMS AND CONDITIONS .
NOTICE TO LESBEE AND CO-LESSEE: {1} 00 NOT SIGN THE LEASE BEFORE | your READ BO BOTH SES ONE OF IF
OF IF fT CONTAINS ANY CLANK SPACES: G2) YOU ARE ENTITLED TO A COMPLETELY \
QNEN VOU SONIE
eENg below, ecknawhecye Cut {1} ¥. Teas ie, CHATS fe back wee, ries nn bs
tig tonne remmec bome x wan copy oe tae ib as Lease, pou here #3 oe eee
"your open
Loses Semetes naan Cort
Regereog Ax por a lor iong oncreroe aegnged TO Tactwnpe, LO) e _
Uitte a Torsay Pence Se ee Tene mara tageenS Wairerac i wonan be Vs _"
te Lacnay baby cept ts Lanse kd asses Jo te Torou Lanse Tht af aes oe The Letee wd a Boe Velecie, sod Lacsar’e
reticence SP ha Tayois Lane Titel Gokacl wna cachanga Os cuajanere inted
fe Bw Lawns, arey Querranty, aid fm gary
CONICELLY TOTOTA pep FET ARAER gg, 05 711/2093

 

ete 4,

 

(SES ORF (rama mores

Ce COPY
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 29 of 66

 

 

wee
YOUR OBLIQATONS OUAMG THIS LEASE
2 Prohited Uses of B98 Vedlcig You cong fel you wel not. coy  Othead Fens, Tazan ard Pitet You mut ony pay al offical

pennd ofners 1p fone ond tot rebted ip fe Yetta and neludng tH
& ude thy Yedotla vi any Gogat manter, m rolatca td your Eee teptraten lone, Wd auiee toe, Gea beet cotantd
pasar pokiy, of wee Be ratirenor coverage Daccrind wt Be Soe, Now wut alee prone pay ery tet feaured on ~
Sknore fobs es I OF pidang scheote
»
. her fe Yenaia iho ox wotin conden deveccespone Si ccd 8693 sec tasad only be pack % You for pmyrart
Va tne Yared trerapert guodt of paula fx hea, toa Wie ray arya you on ean aacert ft fe tenarend
‘ Treat Ye state where 6 weg fret telect, or fore aed tent i flo bree fat Vos ane troperadle Oe
1 Wee he Votes cutecty ho Uvod Suey or Aesha fence soy recuge oe tee, vd We 8 wind you ty ve
Carcriae or Menace tet feat thiet SO deve, pou hone ox corse ‘Vie ase mek ctagated 1 boply ber tary refond or abelxndat of
20d have prowded 8 wet prod df: . free and teres, MELAS Wyou meke
9 low anyone sins 0 rwuady und the Vahois wiPed ove wentins ates tequenl fist we apply be ot an otto fee OF TAX Tt
coreant JEL DOLD Ge to aids you oe tele,
Eg Rn OF You of th Vetucia oy Lace e anderen natn To foot sind ee
prebsttted We Wie, repetraaon, hoarie foo, 201 oc kow which
33 Teds bag Neotetrenon Lega rie w ha Veticte wetter or rank iw pepend yOu Bie asrcurs pad You wn ego i
wid thet Vetcle welt be mienesd gt we duact You mua pampty ty bane or pansies d you tad @ pay tha bd whea due
bay ab S64, regperiecn 6d Weare hae Th Ocdois anal Lose ol tat Votacle Youre bam cola d
“ vired Inscrence We have te night @ chacigs Ds aque. B YOu tte bo waht bay payriwes wines ds due, of
keasresce i we By you bel 2 beng ay ether arsorweed 8 toy Leos, or
nly Aol ba suilioun 10¢ Your news BR Sarctniond 3 YON powded Ad oF andommenan What aapiyng lor
may oblat
‘rough serene, & broke yore ¢ you decome the subyect of @ benkrugtay o ueohency
poly mud bs accepistle b> xa, nes 4
T Laaeo Trust a8 eéditional weed ind bots payee, wd ' Vebretae ix lash, eloien, amrted, 67 damagud beyond
Peet Us alec! 10 oy wreian hchce Deter ary cAcel a per
# You miticras you awnade you #2 1 Grtall we may Ua any of he lowed Hot gurg any:
on check kon naurence for #1
anes 7 your “py a ejay racaaned netowe, wl or ‘of aay kgedy recused
2S Cecgae for Late wrcete «ful 1 Secnanede tes Lande arn: 10 ute fhe Vohra.
Peyenace ra.cays a dn. you ee Day ne ee ‘ Gla poraneon of ie Voce your property of hinewhers,,
Sigg of 9% of tbe unpest ator or: ary Manel OX: OY
thet Lones w doyied 1 andes, a0 if we oo Rot techie & be i reerayou payee eras a hn Saco q
10 thys ahr £m cue, Ow ed ¥ peggend you bo ak cl oor fry Shpee gchar,
Ba eo na orped ener of BEE wectentt x ese Mh heute, bul Ra bmsiad (, arpanats lar npoensasan,
eared : fagat anchadig
‘whe 18 cave st #0 6u9, the lad Dherge wh be Bo te red peseerable tose purd to 84 BRaray Wd 1¢ FOL COT
ATTRA OC S10, whiter 35 So Gcaned vingtoprs, at stowed by tee
Payment Oblgeboas You may ont change or yu Maw A tes Lance oe boned
Hee Peat on onn'd ba Veena Uaek catoyed to Guth Crchre, Oe ehctye beet wl be tented 16
sated by Fe (oer eghencd Rven percent Of Ca HEAT yond
problen, w dome hal perfec sekcfictonty yor ds act ium be Stour eeixts a ohar onexrt Lie Lanes € ayred fi Mond,
re ea teat bs Conant © pty “cele, 7 rae bees vel bo crarped
he Maniny Paymnacd Howerty, ‘pak nea yOL Uilees b cout emda hart but H itve ised ty
you Deve Ow pera to keeg Be Vahos Papmeris wit be ‘Oro, no legal cous or azcnays’ font wal be haIDDS a
appled in fra toloweng onder padt due peyresn Uihote & CARAT pects Sean 0 Us Tha Leste 6 bgted tt
dus, bie cherpes, Ghar Emourty cus erm iit Lance ¢ * eVisgred, no =e oF temas! bee snk be creado yauh
37 Grange be Addhees You mt noel os is erang veins 30 days L avons you art nuke he vehe prrnenty Kx bronees tae
aang Chg M1 your ackeees RSG RONG ALL Ue
ENDING YOUR LEASE
30 Ranty Termenecien ty Lio Wa may terewie Sat Lasae uf any tan Eb Verela A Sokal loe o hal enatdeeg we a fetal Gs,
4H yo are tn Galnal (ree Becton £9) aad you most pay oe aa Fao Marhat Valle will equal the amowal Of any waerince
StagureS BH tort mt Sachon Ty) ad wh your veuretcs Wihert sn to
21 Garly Tesetnaton by You you s7¢ natin onfat, yeu Oay nusarce peccueda te Fou Macher Vakse tod bem Lae
tarmansls your knuee & Sty tine peor & the ead of ihe Leas, ¥ you nave pyrctusad gad secetved Quamntecd Automente
nm Py mi connecter wah tes Lesy. si thd Vehcie ox cubpet

oe ee ee tance Prec
cores “ jenieed Autornchts Pretacht
F you hecrmunata thes Lakes torty and da not alact, af We tooe ae te thy Te z ve toe n Bachon 3

aialaohaat pobesk hseortey wriaectarde 4 Your Optton ta Pucchse fs Yetucte Yeu moay th
eat
2 Pegreects tasty Pek 1 llaall, you Dad Cee re eee Use aru te Ockedied hanany
BL you Lease at ary bee # you, Pelee est tele mianes So enon w yea) tne pres
Yared to vt 02 ow lesan we ancy weed pay tt. Spies Heenan, gurchave ihe Valcls ai a Schadnd Matty Date i be :
‘Opton Pace exoen w Sechor 11,
© bny Sdorthly Paymacts ut bare become dit, acd 49 UGOO Bt baow The pre te ata meee
a om
b Syne Hangy Pranic tects fermen Be ay Maney Perec Beco ober mreut
hy omc birearia YOU GM NI Tas Lind. lag are eneaes misage (Lectors 1G and 38). Hie.
Say Stat inci Use 0d siceas pedasge 1 easel fat a Sata. oF eocrantety Ue chad
(Sacsore tt arch 365, phe. Drone be prorat
© aary aticad fae of basen Cryer o exncecton wars tor Lesa & mined ieee Barca es weds
{aay temacing Rekeristle Securty Doped (Secnan 7} ad, As pt of «Won tered TMOG has engiged TOL
SS Wins ton ccelsd Qpoonl Perino Ober Le Cir ans wakes &
Prodaae 74 hacky netted thas TMOC has saeegred bb TOL es
34 Render Karty Termination Lntasy i you ave ned ev catnett you fl ea coisa) ary epwerrant fore bala le Verda at
paren the cybors bo toenail your Lane af ary tend Bou nfm Pt
2% Obligations if Yeu Os Nol Purcdane the Vohiele at te
Wares kat, adn facaton wx tpacty, end pry us upon dernndt Vs ie “i :
nny Mardy Paymaces Shea Yicve Sanction fit, wrt are ungand Bh fe ear te Vac 1 ut, sh con ws AowoHY ed Ba om
an Exay Torrunedon Charge ens) 10 the ditergrice, uf any, 2 ary Lenriy © ber wrncurat ha Uae Do Lai, pla
Bares te cases Lag Pane and Fae a b py choad freak or tae charged 6 wets ths Loaos
e fey ar umcrnts Oe Unaet Pot Lease, ences nara bbsdlrererydiahaewbantreroe nase irre Me
Eoonmawe Weer and Une ard exe {Bacon 50 and eokand # YOU CO nal VAP ef ol Gm endeige bel Keehn
4 Bry ad ol podat coma pad by Wa for te tive of he Yahecks,
pereganng ier gab, ant 4 nar and Use Changes Kyi do nel purtAae Be
Veneta at De Maturty Oath, 2 f yous ahect ft termevans your:
changed 11 connecten sada the Ureiee a 9AT Bececn 32, you FKL pay Ua ive eetetaed

“ae

 

 

 

2
>
The “Argus Lonee Radance” © calctlated ‘Your fndiged bo eran tag Vahvede wits toca 17
Ss trey Poenees a Gwe oa et Geran pota beck: bom ura pare,
‘Crage @ centied eretant 9 teen, area pad oF ates
eee . seroearg Ins 1 dasnege ircen Pood wel, Aid ee ar,

BR caniege from ramowed Of equipenen Gr inHtE phiCed 6A he
dopane ol ba uso may perren! scotreonee.
ee Rt BESRRE RSS ee mrt |

1 wes re SEERTEN, OF a
poses 7 perig tmexsirg se of 6 eet fo Cah 2) pene
Rake aay Vetnhe WE OAGAIDY BERET
shar

SOHAL INFORMATION
37 Pvbusciaka aes et Unbitdy taenes ted Codentan ave peniy pnd anaraty tis #
iy 3 Fave olin a Unssae and Gal oeoes ugiwig @ve Linke Wy cat
os cplonad, wast OC Caley Ine ankrorment of Ou notte agumel one of
he gncure saute yo wih steer Curent as bs fa ore one eed
4) Notices A Leeoee ad Co-Laatre comnipondente ond genes
whernal, cermin O¢ pects wil 8 paid 10 YOU oF He tacney wed be acct 16 ie Lensoe's Bary Addertn shown on be Less,
3 Aatigcenent te UniegS you OVE US 8 Mion st Ediees Ki wee Al CoomondanS
Vatacis srihoug your wt ahd hobdes WH be deren dan TCC name, and wil be gir
wren al en bebed of TET
” agbarat 4 Croce of teow aod Yo inet te Lay of Be
veo Cont x eae Se Cane sei mnie bom Lace Motor
canceled are tet Proanone. Lanse voles ta brn, teas peomacie wad te vied,
bocepled ty the Priecier loc a quested Groaned meuraece OF ond The tant of the Laken wil be aerbepe stat
PORK, We dal Creal erty retards your a6 hg Wore by Ue Tee of teleee hoy geting oUF Hoh
D béemady os Under Va Laahe, we do rea foes those rhe Hf tow aaieet 140 oF
beheld, any wa fiatted parents Keen you, we fo RO wine ca eg rece AA
fagal fhe vie. mameecanos or nd eenaly payraras
sper bacersary io 8S Odameter Sraxtosute Dhaduent Feces law tetares Wed yeu
he egueed iraurare Grcines the Wehscie® odkrnexr meading © os Loon lemeuesan of
4% Cowar Informetion ‘You hy Lande Of Vener of Cwnerstve Fadure to complete an
any inkxmanen Your cect saplcaven i order to Qedcaunt bs eta a le us. oF rakog
ae whore: ate SiC, chy fed an heed gricfor inenechTE
us 1 prods COTEARIED YON WORE He Ce MPOGT EAD ‘Yes wa be pranded an Odorraset Disclose Sisdemant bb corsets
EQRAORE Bad Orn wis uty ear racpI Buchs EYSATION PPOr id te Maconnaacn of thet Leet
ARESTRATION
AT aybiertae Provision, You sree Tat tures srarg (ord or wear to Tat Lakes oo lala sipecrtanls eehiing he a
eckocesbeey, wtorabnin) of 8 lt Wt Yyeuy oF Ove algcion, arp subzect to abi pieagerrerta ene ttiy me
ret 3 mf you ie reyes
Lanes Tat, Te Orectt erate any of cy oF he ebbeles sedis arty UL er or ec Alok, sarees, o
Crean se pis ek ret en ee Sth Pe ee Ee chest sab Rey agen T oe
Howie. S11 & case Ros oe sont 2 cemcnroe Ya wexcey Wnt £01 A Pel froma Oo Base, Bopaeed
Teracatiet hur tAsucie Gs Riot rey oe Seanad Sy covtackeg tm 180d han Breck ‘300, kena, CA S2EH4), pended Tul ho

 

 

 

 

ecrna land sob) td prayers 34 Oeemicde te Metres CL et Prcareany br ab Code, fie Afoarasor enor be 9 tener wat) at ead 10 yours of aparece x &
Fred jigs Such thers Bhad be aOVOS in AcTordanON ML ‘tre Fecdncal Actateasort Ac {88 FAA, ihe Acree issWr's Cand WY! prooechres Wt |

ditect ot the tery the Olgas Seci, ard fat ts Prone Any heerng ot whch you apoear shed be corticiad af a cater Cal
Sacet eva yootes The Meee ou eicatle eacorars xr somaten wch Yo PAA tre fl AY male A ’

 

 

 

 

 

 

 

 

8
4
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 30 of 66

EXHIBIT “F”
 

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 31 of 66

     
  
 
 
  
 
 
 
   
   
  
  
  

 

CERTIFICATE OF TITLE FOR A VEHICLE

BSLoauoodLede-ooa

  
 
 
 
  
  
  
   
    
  
   
  
 
  
    
    
  
    
  
 
   

ad ST UBUYEE SD CUY BY 5 | SOULS | TOYOTA FEONOEYYOOL TO
i YEAR

VEHICLE IDENTIFICATION NUMBER WAKE OF VEHICLE TILE NUMEER

 

 

 

 

 

 

 

 

SDN Qo | | s/eos/33] onooes
Booy TYPE owe seatcay | pmoatisestare | ogou PADCD DATE OOM ULES ODOM STATUS
. S/BO/13. | S/20/13 | ; |
DATE PA TILED DAL OF IBSUE UNLADEN WtlOHT awa onwa TITLE BRANDS
LESSEE JOAN MATILDA COLEY QoOWETEA STATIS
BA ACTIAL Ha FACE
1 + MLEAGSC EXGEEDS THE MEGHANICAL
LS:
o $4 ROT THE ACTUAL MEEAUE
. ' : 4. NOTH ACIvAL MREACE-ONOMETER
v “ ’ EheweT Thou OOGUETER DISCLOSURE
i . eult ar Puy ao a
FOYOTA LEASE TRH se Bs pardateay die Tenaga techn Oe 9 > coutecrate VEHICLE
PbO INTERSTATE NORTH - -. yO 9 Seraburion OR MOR US
CIRCLE NORTHWEST me {i ienwe vance
SE ATLANTA GA 30339 . 8 Uc Reconsmnoerea
B S » STREET ROO
iH YT « RECOVERED THEFT VEHICLE
Y © VEIIOLE CONTAINS REISSUED VIN
F We & FLOGO VERGE
EH RAST LIEW FAVOR OF SECOND LIEN FAVOR OF 2s ISAS ATR

tt & second benbolder © heated upes oapatacten oF thé fe) han, the fret
vgnholder meal kyward thx Tite jo tha Burexs of Molw Vehelse wob the

 

 

 

 

H FIRST LIEN RELEASED, topropeisis om and log
Ag DATE
BY. SECOND LIEN RELFASED
AUTHORED REPRESENTATIVE AIF
PAAIUNG ADORESS ay

AUTHORIZED REPAESENTATIVE

TOYOTA LEASE TRUST
260 INTERSTATE NORTH
CIRCLE NORTHUEST @

ATLANTA GA 303349 pennsylvania

DEPARTMENT OF TRANSPORTATION

NAM UAaE til secs weet lea aeeaek

  
   
  
   

J tally os of the dale of maou, tw offeial tecords of ter Pentéyhana Depacned BARRY J. SCHOCH,s FF. E.
af Treraportatson fetoet that tha poruande} Of eoepany namid here is the lnwtul owner

of Ihe said vohicis. Sevretary of Transpartatien
Se a g Sees LE Been ae oe eine Lea NALA AED tN ore ere
PPA mee at UE

AGRE eee Oa es ee aaa Sie use sd
BOBECRIBEN AND BWORN

G BEFORE WE:

 

eT ea

 

    
   
 
  
  

 

ena see ae :
Ig co-purchaser other than your spouse Usted and you want the ttle to
be listed ax “Joint Tenants With Aight of Survivorship” (On death of ond “BRR
owner, de pose to surviving cane: CHEGH HERE (1 Otharaisa, tha ttle -

 

 

 

 

uO. Yay, XTAK.
will ba Issued ex “Tenants in Common* (On death of one owner, intorest of
decoarad Owner gars to his/her hows or estata)
Sia OFT es AMS RE drs ERO UGH. CHECKL [18 THIS AN CLT? GF YES, FulREQUIRED] yEet) NOL]

 

 

1ST LIENHOLDER FINANCIAL INSTITUTION NUMBER

 

1ST LIENHOLDGA NAME

 

STREET

 

cry SYATE mP

 

STAMP OR SEAL

 

 

IF NO QNO LIEN CHECK ST 16 THIS AN ELT? (IF YFS, FIN REQUIREQ) VES 7) NOL)

 

Tre ured tary leks eb be ehh ted Te tw Ata ote aberd
ater, a Char wr ete ar Seed vrtie a leyed ahd ctenk Sed Sy ety Poe,
wena Se emu veeent 1 AND UENHOUDER FINANCIAL (NON IWTION NUMBER,
:

7

 

 

 

+ ND LIENHOLDER NAME

 

DOABLE GE ARLE a Mt OA RR Beth De tyes

 

STATE

 

GLO6S6ES

ARAM UPO OF O08 AT A ANYTITER OL ARH URE

PEE
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 32 of 66

EXHIBIT “G”
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 33 of 66

United Auto Collision, Inc.

3913 Germantown Avenue
Philadelphia, PA 19140
215-227-4150

UnitedAutoCollision] @Gmail.com

April 29, 2019

Toyota Lease Trust
260 Interstate North
Atlanta, GA 30339

RE: VIN #2T1IBU4EESDC049845
Dear Sir or Madam,

‘This letter serves as final notice prior to filing for the Pennsylvania Title for the above referenced vehicle
in the Philadelphia Court of Common Pleas, which has been in our possession since February 15,
2017. We are due a total of $26,075 for 745 days of storage ($35 per day as of today).

‘We are hereby giving ten (10) day notice to provide the vehicle title, or pay in full the entire balance
due.

Sincerely,

Le handeral
Lisa A. Tennyson b 7 Lie a. kh. AL Ce,
General Manager C9 No

United Auto Collision
iti te teod

CC: Louis Schwartz, Legal Counsel for United Auto Collision
Joan Coley, Registered Owner
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 34 of 66

EXHIBIT “H”
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 35 of 66

PHILADELPHIA COURT OF COMMON PLEAS
PETITION/MOTION COVER. SHEET

FOR COUR

ASSIGNED TO JUOGE: EWR ORESPONRE DIE

 

    
  

 

 

  

 

 

   

 

| CONTROL NUMBER:
095329
[| (RESPONDING PARTIES MUST INCLUDE THIS |

; NUBIEER On ALL FILINGS)

   

 

 

 

Term,
Sinus napbecbnel ene ct Temmtplgey “roms SEPTEMBER 2019
Laken Aor e Colisiow
Aas Pans cory gencsdes ANG. Name of Filling Party: 0023342
PILRa PA 19Ito :
vs. (Checkone) Pe Plaintite C1 Defendant
ed Arf (Cheekane) 3 Movant 07 Respondent
Hasanvilier pelitfon/motion been decided In thiseace? = Yes LEENo

 
   

'E NATURE OF DOCUMENT FILED:

isanoiler petition/motion pending?

 

Illes corer io elther question Ix yer, pene curt idesalfp the patgoes: Tl ves CON
C7 Pesition (Attach Role to Shaw Cause) (Motion
C1 Answer to Petition © Response ts Motion
‘TYPE OF PETITIONIMGTION (soe list ont reverse sik) PETIT{ON/MOTION CODE
MOTION FOR TITLE OF VEHICLE ne

 

 

ANSWER/RESPONSE FILED TO (Please insert the title of the corresponding potillonimation to wiih pau ore respanding):

 

fh CASE PROGRAM
Is this ease in the (answer oll qaestions):
A, COMMERCE PROGRAM
Name of hudicial Team Leaders,

 

Applicable Petltion/Motion Deadlines

 

Has deadline been pravioutly extended by the Court?
Elves Ono

EB DAY FORWARD/MAJOR JURY PROGRAM — Year
Nome of Judicial Team Leader;

 

Applicable Petition/Motion Deadline

Hes deadline bean provionsly extended by the Court?
Clyes O No

 NONJURY PROGRAM

Date Listed:

 

D. ARBITRATION PROGRAM
Arbitration Date:

i. PARTIES (required for proof of xervice)
(Name, addressand lelephoue tusther oC alt counsel of record and
\wrepresenied partis, Atisch a stimped addressed envelope for each
attomey oF rected. and usespcestated pasty}

ThyoTp Lease o TRUST
HOO Drier STI eee

 

 

E, ARBITRATION APPEAL PROGRAM
_ Date Listed: _

 

 

United Auto Collision Vs Coley Etel-PTFTV

 

 

 

RECEIVED
OCT 16 2019

ep Ee Pee

 

 

 

 

 

 

sill il ill =

 

 

 

 

 

 

 

 

eS CoA Ceri

 

the moving party certifies that this motion, petition, answer or response along with all decuntents filed, will be served
2s reduived by eales tnduntands thet eos dare tar he RCP, 205.6, Note to 208.22), and 449), Fusthennore, moving party verifies
stnctions

 

 

 

19090334200003 be imposed for Inaccumte or incomplete answers.
ZE FOL Le fe f 2 f59ID
- : LLL a PEt Suef REST wea LB Fe2
_Bpbeorey Sixoume/Choopresented Party} (Date) Print Nanne) “Atop BW)

The Petition, Motion and Answer or Response, f any, will bo forwarded to the Court after the Answer/Response Date. No oxteusion of the
Answer/Respanse Date will be granted even if the parties so stipulate,

20-1064 (Rev. 8/2014)

O20392FU851 - Closed
2TIBUSEESDCO49845
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 36 of 66

‘Che Firat Judicial Distriet’s Website: bitp://couris.phia.gov.

IN THE COURT OF COMMON PLEAS PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
TRIAL DIVISION - CIVIL

Ltrdteo ucts Collision

 

SF fh ZF. tb, ; Tie A Ee : :
ga ee sEpTEMBER FON,
(4.6 FR 19770

a - (ve _ 003342

ef He.

    

095329

Contral No.

ROLE

AND NOW, this_-_= day of , , upon consideration of the
foregoing ationspdton Lebel. Vitl&

 

, aRULE is hereby entered upon the Respondent to show cause why the relief requested
therein should not be granted.
RULE RETURNABLE on the day of 5 at
a.m./p.m., in Courtroom _____, City Hall, Philadelphia, PA 19107.

BY THE COURT:

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 37 of 66

IN TRE COURT OF COMIMON PLEAS PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
TRIAL DIVISION - CIVIL

nected lets Collisiors

 

 

 

 

  

 

anid
303 Marmaris CWE ;  gepreMBEr
Pals Fo Arie NE (  ——poase2"™—
ve : No,
Ton Céley , Cb Be : - 995329
Control No,
ORDER
AND NOW, this __ day of > , upon consideration of

the Motion after reasonable notice and an opportunity for a hearing having been
provided to all interested parties, the court hereby awards ownership of one,

ABLE Lorie (peel la , bearing vehicle identification
number AT | BUYAEE RDC OAD SA5to LLaten Acct o Cailisiownd the right,
title and interest of any other person to said vehicle is hereby extinguished. The
Department of Transportation may accept this order as evidence of ownership in lieu of
a certificate of title. The Petitioner shall submit the appropriate forms, taxes and fees
and comply with any other procedures of the Department of Transportation in order to
receive the appropriate certificate of title for said vehicle.

BY THE COURT:

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 38 of 66

IN THE COURT OF COMMON PLEAS PHILADELPHIA COUNTY
FIRST JUDICIAL: DISTRICT OF PENNSYLVANIA

TRIAL DIVISION - CIVIL
>.
Aha, dep lcde Col lysrons

 

 

 

 

    

3513, exer herbed ve. SEPTEMBER 2019-
fia fa / ero Plaintiff : rere, 20
Than Coley
Control No,, 95329

MOTION FOR TITLE OF VEBICLE

 

(Please Ml ta foforaation below)

United Auto Collision, a Pennsylvania Corporation with an office located at 3913 Germantown
Ave, Philadelphia PA 19140 files this motion for Title of Vehicle as a contractor.

The owner of the property, subject to the motion is Joan Coley, aay
ee

The date on which the claimant completed the work for which the claim is made was

awe

Claimant files this claim under a contract with Joan Coley dated *~ wherein claimant
agreed to furnish all Jabor and materials required for alterations and repairs to a 2013 Toyota
Corolla at United Auto Collision at 3913 Germantown Avenue, Phila PA 191140. A true and
correct copy of the aforesaid contract is annexed hereto as Exhibit “A”

RE: 2013 Toyota Corolla
VIN #2T 1IBU4EESDC049845
The improvement and property claimed to be subject to the motion is $26,075
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 39 of 66

IN THE COURT OF COMMON PLEAS PHILADELPAIA COUNTY
HIRST JUDICIAL DISTRICT OF PENNSYLVANIA
TRIAL DIVISION ~ CIVIL

‘Mater Chad Collisions

 

 

U3 Berm arbres) ve | SEPTEMBER 2019
Fics 19 fo Plaintiff : Te, 20.
v. : No. 003342
Thaw loley :

 

: Control No. 035329

Mi DUM OFLAW
(Brief in support of Motion/Petition or Answer)

 

(Please {i In information below}

This motion is being filed pursuant to PA rule of civil procedure 208_3@)

Repair Shop Policy: All repairs must be paid in. cash, certified check, or
Insurance check
All deductibles must be paid in full
Total repair bill must be paid in full before vehicle is released

Storage: $35 per day
745 days as of April 29, 2019: $26,075
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 40 of 66

VERUNCATION

iL is4 leans _ Plaintif/Defondant, verify that the facts set forth in
the foregoing are true and correct tthe best of my information, knowledge and belief.

I understand that the statements contained herein are subject to the Penalties of 18 Pa.C.8.A., Section
4904 relating to unswom falsification to authorities.

Z i “SH LEWIAL ‘ond

(Print Name)

Md (Signature)

Date: 4 TE et
UAE G
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 41 of 66

CERTIICATION OF SERVICE

L £ SH T GIy Scans hereby certify that a true and correct copy of the
f 9
foregoing Motion/Petition and accompanying papers, was served on the below listed addresses by First-Class
United States mail, postage pre-paid on (date):

   

Name ~JOA2S Co fey

 

Name 7 OvOtT? LCASE FRUST
a
Address: ob 0 FY RPRSTTAE NORTH
Address:
» nt
City, State, Zip Coder (F7ZANTA , OF BO3BF

‘Nare:
Address:
Address:

City, State, Zip Code:

pow 29/05 PING By: oP
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 42 of 66

 

 

 

 

 

 

 

POL? SO4D DOOO 7ee25 3975

 

 

 

“TERE bead OOOO Choe eTOe

eet eeee nee

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 43 of 66

RUN BY: NL
PROG DATE: 04/18/2018
JARI AUTO TAGS

PAGE: 4

PENN DOT * NOT VALID FOR LIEN VERIFICATION PURPOSES *

OWNER:TOYOTA LEASE TRUST
260 INTERSTATE NORTH
ATLANTA, GA 30330

TENANT W/ SURVIVORSHIP: No

COUNTY: a0
RETIRED: No
TITLE NUMBER: 72040244TO0
DEALER TITLE:
TAG NUMBER: JGT&8321
VIN: 2TIBUSEESDC049845
VEHICLE YEAR: 2013
MAKE: TOYO
MODEL: CBs
FUEL: GASOLINE
PURCHASE DATE:
PREVIOUS WID:
STOLEN DATE:
GVWR:
RRGW: oooo0o
UNLADEN WT: Q
AXLES:
AXLE WT RATING:

* O/S TIRES:
TITLE BRAND INFORMATION
ABANDON:
JUNK: 6
OTHER BRANDS:
LIENS: No

STOPS: No

UNCLAIMED MAIL CODE: 0

VM REQUIRED: 4
DISABLED VET: 0

TITLE DATE: 05/20/2013
DUPLICATE TITLE CNT: 00
CUSTOM PLATE:

EXPIRATION DATE: 04/30/2014
BODY TYPE: SEDAN
REG YEAR: O4
ODOMETER READING: 25
“ACTUAL MILEAGE

STATE OF ORIGIN:
PREVIOUS TAG:

GCWR:
RRGCW: 000000
WEIGHT CLASS: 06

SEATS:
AXLE TAX:

LEMON:

ELT: No

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 44 of 66

United Auto Collision, Inc.
3913-Germantown Avenue
Philadelphia, PA 19140
215-227-4150
UnitedAutoCollisionl@Gmail.com

April 29, 2019

Joan Coley

 

RE; VIN #2TIBU4EESDC049845

Dear Ms. Coley,

This letter serves as final notice that we plan to go forward with our filing for the Pennsylvania Title for
this vehicle that we’ve bad in our possession since February 15, 2017. To date the total amount due is
$26,075 for 745 days of storage ($35 per day as of today, accruing daily).

We hereby give ten (10) days notice to provide vehicle title, or pay in full the entire balance due.

Sincerely,

Lisa A. Tennyson
General Manager
United Auto Collision

LAT/me

CC: Michael Gessner, Legal Counsel for United Auto Collision
‘Toyota Lease Trust, Lienholder
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 45 of 66

 

ORIGIN TO°HGER

SHIP DATE: 110CTIS
SECURE TITLE ADMINISTRATION INC

fabs baacdarcaresat t
2975 BRECKINRIDGE BLVO .

BULUTH, 84 30098 BILL THIRD PARTY
| NITED STATES US
Ee 7 CHLOE NELSON/ LAKESHA BATTLE

TOYOTA FINANCIAL SERVICFS

 

 

SS1CA/ SAIC LOC

   
   
    

6565 HEADQUARTE! § . <Q 8% sce
° 2b es i) oe

q| Nokes PLANO TX 7502459 ££ $8 § % Eee
4 ‘MTT is: ae : =
| 38 b=

Ss ==

Le =

==

paege.zo00xe0s

DRIRULO PEGE 8 102

 

err reososasicn FO.

 

WON = 14 OCT S00P
4529 3702 7967 STANDARD OVERNIGHT

SE PNXA ng

mx-us DFW

0

ES oe

AEA RET

# ADT

Sxzt
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 46 of 66

EXHIBIT “T’
True and Accurate Completed Copy - UCC Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 47 of 66

This is a Copy of ihe Customer Completed signed electronic form held by RouteOne LLC.
iILAW 553-PA-ARB-ea 12/14

RETAIL INSTALLMENT SALE CONTRACT ~ SIMPLE FINANCE CHARGE
(WITH ARBITRATION PROVISION)

0000037152 Contract Number RR-3-145495EC7296501

Dealer Number

 

Go-Buyer Name and Address Seller-Creditor (Name and Address)
(Including County and Zip Cade)

NIA

Buyer Name and Address

(including County and Zip Code}
NADER RIZK 6101 AUTOMOTIVE, INC.
1546 COTTMAN AVENUE

PHILADELPHIA, PA 19111

 

 

 

 

You, ihe Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle on
credit under the agreements in this contract. You agree to pay the Seller - Creditor (sometimes “we” or “us” in this contract) the Amount Financed
and Finance Charge in U.S. funds according to the payment schedule below. We will figure your finance charge on a daily basis. The Truth-in-
Lending Disclosures below are part of this contract.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make Mig Gross Vehi-
New/Used Year and Macdel cular Weight Vehicle identification Number Primary Use For Which Purchased
Personal, family, or household unless
Toyota ; otherwise indicated below
Used 2014 Camry N/A 4T1BF1FK8EU812406 [] business
[_] agricultural [|N/A
FEDERAL TRUTH-IN-LENDING DISCLOSURES Returned Check Charge: You agree to pay the costs we actually
ANNUAL FINANCE Amount Total of Total Sale pay to others if any check you give us is dishonored.
PERCENTAGE CHARGE Financed Payments Price
The dollar The amount of The amount you The total cost of NOTICE: ANY HOLDER OF THIS
The cost of amount the credit provided will nave paid after | your purchase on ”
your credit as credit will fo you or you have made all credit, including CONSUMER CREDIT CONTRACT IS
a yearly rate. cost you. on your behalf, payments as your down SUBJECT TO ALL CLAIMS AND
scheduled. payment of DEFENSES WHICH THE DEBTOR
$ 0.00 __is COULD ASSERT AGAINST THE
7.99 HES 4,913.57 $ 18,457.63 $ 23,371.20 $ 23,371.20 SE AINED PURSUANT HERETO oF
Your Payment Schedule Will Be: WITH THE PROCEEDS HEREOF.
Number of Amount of When Payments RECOVERY HEREUNDER BY THE
Paymenis Paymenis Are Due DEBTCR SHALL NOT EXCEED
Monthly beginni

72 $ 324.60 Sainiy beginning 40/19/2018 HENEUNDER BY THE DEBTOR
N/A N/A N/A Agreement to Arbitrate: By signing below, you agree
that, pursuant to the Arbitration Provision on page 6 of

 

 

 

Or As Follows:
N/A

ihis contract, you or we may elect to resolve any dispute
by neutral, binding arbitration and not by a court action.
See the Arbitration Provision for additional information
concerning the agreement to arbitrate.

 

Late Charge. ii payment is not paid in full within 10 days after it is due, you will pay a late charge. If the vehicle
is a heavy commercial motor vehicle, ihe charge will be 4% of the part of the payment that is late. Otherwise,
the charge will be 2% of the oart of the payment that is late.

Prepayment. If you pay off all your debt early, you will not have to say a penalty.

Security interest. You are giving a security interest in the vehicle being purchased.

Additional information: See this contract for more information including injormation about nonpayment,
default, any required repayment in full before the scheduled date and security interest.

Buyer Signs X
Co-Buyer Signs X

 

NIA

 

 

 

 

 

 

Electronic Contracting and Signature Acknowledgment. You agree that (i) this contract is an electronic contract executed by you using your
electronic signature, (fi} your electronic signature signifies your intent to enter into this contract and that this contract be legally valid and enforceable
in accordance with its terms to the same extent as if you had executed this contract using your written signature and (ili) the authoritative copy of
this contract ("Authoritative Copy") shall be that electronic copy that resides in a document management system designated by us for the storage
of authoritative copies of electronic records, which shall be deerned held by us in the ordinary course of business. Notwithstanding the foregoing, if
the Authoritative Copy is converted by printing a paper copy which is marked by us as the original (the "Paper Contract’), then you acknowledge
and agree that (1) your signing of this contract with your electronic signature also constitutes issuance and delivery of such Paper Contract, (2) your
electronic signature associated with this contract, when affixed to the Paper Contract, constitutes your legally valid and binding signature on the
Paper Contract and (3) subsequent to such conversion, your obligations will be evidenced by the Paper Contract alone.

 

 

 

LAW 553-PA-ARB-ea 12/14 vt
T210794809-DP210794810 - This copy was created on Tue Sep 04 08:00:09 GMT 2018

Page 1 of 6

Adog eaipeiouiny-uoN 99N - Adoy palejdii0y ayeunooy pue ani
True and Accurate Completed Copy - UCC Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 48 of 66

This is a Copy of the Customer Completed signed elecironic form held by RouteOne LLC.

 

 

ITEMIZATION OF AMOUNT FINANCED (Seller may Keep part of the amounts paid to others.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Cash Price
Vehicle ¢ 15,995.00
Accessories and Installation $ N/A
Government Taxes g 1,279.60
Vehicle Delivery 4% N/A
to N/A for N/A $ N/A
to N/A for N/A $ N/A
to N/A for N/A g N/A
to N/A for N/A $ N/A
toN/A for N/A $ N/A
to N/A for N/A $ N/A
to WA for N/A $ N/A
to N/A for N/A $ N/A
$ 17,274.60 (YB
2 Total Downpayment =
Trade-in 2018 Toyota RAV4
rade-in (Wear) (Make) speRevaswriooad oe
Gross Trade-In Allowance (VIN) ¢ ___ 14,000.00
Less Pay Off Made By Seiler $ 14,875.48
Equals Net Trade In $ -875.48
+ Cash $ N/A
+ Other N/A $ N/A
{It total downpayment is negative, enter “0” and see 4H below) $ 0.00 roy
3 Unpaid Balance of Cash Price (1 minus 2) $ 17,274.60 3)
4 Other Charges Including Amounts Paid to Others on Your Behail
& Cost of Optional Credit insurance Paid to Insurance
Company cr Companies
Life N/A Term N/A $ N/A
Disability N/A Term N/A 8 NIA ¢ N/A
B Other Optional Insurance Paid to Insurance Company or Companies
(Describe) N/A Term N/A $ N/A
{Describe} N/A Term N/A $ NIA
© Offical Fees Paid to Government Agencies
toN/A for N/A g N/A
toN/A for N/A $ N/A
toN/A for N/A $ N/A
PD Optional Gap Contrast $ N/A
E Government Taxes Not included in Cash Price $ N/A
F Government License and/or Registration Fees
License and Registration Fee $ 95.00
G Government Certificate of Title Fees
{includes $ N/A security interest recording fee} $ 94.55
H_ Other Charges {Seller must identify who is paid and
describe purpose)
to TFS for Pdor Credit or Lease Balance $ 875.48
to Dealer for Documentation Fee $ 118.60
to N/A for N/A g N/A
to N/A for N/A $ N/A
toN/A for N/A $ N/A
toN/A for N/A $ N/A
toN/A for N/A $ N/A
toN/A for N/A $ N/A
toN/A for N/A $ N/A
to N/A for N/A $ N/A
Total Other Charges and Amounts Paid to Others on Your Behalf $ 1,183.03 (4)
5  Ampount Financed (3 + 4) $ 18,457.63 6}
& Finance Charge $ 4,913.57 6)

7 Total of Payments-Time Balance (5 + 6)

Boo

23,371.20 (7)

OPTION: [] You pay no finance charge if the
Amount Financed, item 5, is paid in full on or
before N/A , Year N/A
SELLER'S INITIALS __N/A___

 

 

 

OPTIONAL GAP CONTRACT. A gap contract (debi cancellation
coniract) is not required to obtain credit and will not be provided
unless you sign below and agree to pay the extra charge. If you
choose tc buy a gap contract, the charge is shown in lem 4D of
the itemization of Amount Financed. See your gap contract for
details on the terms and conditions it provides. tt is a part of this

contract.
N/A NIA

Name of Gap Contract

Term Mos

! want to buy a gap contract.
N/A

 

Buyer Signs X C

 

 

 

 

lf you do not meet your contract obligations, you may lose the vehicle.

 

LAW 553-PA-ARB-ea t2/14 v1 Page 20f 6

T210794809-DP210794810 - This copy was created on Tue Sep 04 08:00:09 GMT 2018

Adod aayeiuouiny-uoN AON - Adog pajyatduiog apesnooy pue aniy
True and Accurate Completed Copy - UGG Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed.12/26/19...Page-49 of 66
OTHER IMPORTANT AGREEMENTS

 

7. FINANCE CHARGE AND PAYMENTS

a.

How we will figure Finance Charge. We will figure
the Finance Charge on a daily basis at ihe Annual
Percentage Rate on the unpaid part of the Amount
Financed,

How we will apply payments. We may apply each
payment to the earned and unpaid part of the Finance
Charge, to the unpaid part of the Amount Financed
and to other amounts you owe under this contract in
any order we choose.

How fate payments or early paymenis change
what you must pay. We based the Finance Charge,
Total of Payments, and Total Sale Price shown on
page 1 on the assumption that you will make every
payment on the day it is due. Your Finance Charge,
Total of Payments, and Total Sale-Price will be more if
you pay late and less if you pay early. Changes may
take the form of a larger or smaller final payment or,
at our option, more or fewer payments of the same
amount as your scheduled payment with a smaller
final payment. We will send you a notice telling you
about these changes before the final scheduled
payment is due.

You may prepay. You may prepay all or part of the
unpaid part of the Amount Financed at any time
without penalty. If you do so, you must pay the earned
and unpaid part of the Finance Charge and all other
amounts due up to the date of your payment.

 

2. YOUR OTHER PROMISES TO US

a.

if the vehicle is damaged, destroyed, or missing.

You agree to pay us all you owe under this contract

aven if the vehicle is damaged, destroyed, or missing.

Using the vehicle. You agree not to remove the

vehicle from the U.S. or Canada, or to sell, rent, lease,

or transfer any interest in the vehicle or this contract

without our written permission. You agree not to

expose the vehicle to misuse, seizure, confiscation, or

involuntary transfer. lf we pay any repair bills, storage

bills, taxes, fines, or charges on the vehicle, to the

extent permitted by law you agree to repay the

amount when we ask for it.

Security interest.

You give us a security interest in:

e The vehicle and all parts or goods put on if;

e All money or goods received (proceeds) for the
vehicle;

* All insurance, maintenance, service, or other con-
tracts we finance for you; and

e All proceeds from insurance, maintenance, ser-
vice, or other contracts we finance for you. This
includes any refunds of premiums or charges from
the contracts.

This secures payment of all you owe on this contract.

it also secures your other agreements in this coniract.

You will make sure the title shows our security interest

(lien) in the vehicle. You will not allow any other

security interest to be placed on the title without our

written permission.

insurance you must have on the vehicle.

You agree io have physical damage insurance covering
loss of or damage to the vehicle for the term of this
contract. The insurance must cover our entire interest in
the vehicle as well as yours. If you do not have this
insurance, we may, if we choose, buy physical damage
insurance. lf we decide to buy physical damage insurance,
we will buy insurance that covers your interest and our
interest in the vehicle. We will tell you the charge you must
pay. The charge will be the premium of the insurance and
a finance charge computed at the Annual Percentage
Rate shown on page 1 of this contract or, at our option, the
highest rate the law permits. If the vehicle is lost or
damaged, you agree that we may use any insurance
settlement to reduce what you owe or repair the vehicle.
What happens to returned insurance, maintenance,
service, or other contract charges. If we get a refund
of insurance, maintenance, service, or other contract
charges, you agree that we may subtract the refund from
what you owe.

 

3. IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES

a.

You may owe late charges. You will pay a late charge
on each late payment as shown on page 1. The term
“heavy commercial motor vehicle” means any new or
used motor vehicle, excluding a recreational vehicie,
which is €) a truck or truck tractor having a
manufacturer's gross vehicular weight of thirteen
thousand (13,000) pounds or more, or (ii) a semi-traller
or trailer designed for use in combination with a truck or
truck tractor. Acceptance of a late payment or late charge
does not excuse your late payment or mean that you may
keep making late payments.
if you pay late, we may also take the steps described
below.
You may have to pay all you owe at once. if you
break your promises (default), we may demand that
you pay all you owe on this contract at once. Default
means:
« You do not pay any payment on time;
* You give false or misieading information on a
credit application;
* You start a proceeding in bankruptcy or one is
started against you or your property; or
* You break any agreements in this contract.
The amount you will owe will be the unpaid part of the
Amount Financed plus the earned and unpaid part of
the Finance Charge, any late charges, and any
amounts due because you defaulted.
You may have to pay collection costs. If you default
and we have to go to court to recover the vehicle, you
will pay the reasonable attorney's fees and court costs
as the law permits. You will also pay any attorney’s fees
and court costs a court awards us.
We may take the vehicle from you. If you default, we
may take (repossess) the vehicle from you if we co so
peacefully and the law allows it. If your vehicle has an
electronic tracking device, you agree that we may use
the device to find the vehicle. If we take the vehicle, any
accessories, equipment, and replacement parts will stay
with the vehicle. If any personal items are in the vehicle,
we may store them for you at your expense. If you do not
ask for these items back, we may dispose of them as the
law allows.

LAW 553-PA-ARB-ea 12/14 v1 Page 3 of 8

T210794809-DP210794810 - This copy was created on Tue Sep 04 08:00:09 GMT 2018

Adag eayeouny-uoy 99N - Adod pajejdiio9 ayesnooy pue ens
True and Accurate Completed Copy - UCC Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 50 of 66

This is a Copy of the Customer Completed signed electronic form held by RouteOne LLC.

How you can get the vehicle back if we take it. If we
repossess the vehicle, you may get it back by paying the
unpaid part of the Amount Financed plus the earned and
unpaid part of the Finance Charge, any late charges, and
any other amounts lawfully due under the contract
(redeem). Your right to redeem ends when we sell the
vehicle. We will tell you how much to pay to redeem.

if we repossess the vehicle, we may, at our option, allow
you to get the vehicle back before we sell it by paying all
past due payments, late charges, and any other amounts
due because you defaulted (reinstate). We will tell you if
you may reinstate and how much to pay if you may.

if you are in default for more than 15 days when we take
the vehicle, the amount you must pay to redeem or
reinsiate will also include the expenses of taking the

- vehicle, holding it, and preparing it for sale.

We will sell the vehicle if you do not get it back. If you
do not redeem, or, at our option, reinstate, we will seil the
vehicle. We will send you a written notice of sale before
selling the vehicie.

We will apply the money from the sale, less allowed
expenses, to the amount you owe. Allowed expenses are
expenses we pay as a direct result of taking the vehicle,
holding it, preparing it for sale, and selling it, as the iaw
allows, Reasonable attorney fees and court costs the law
permits are also allowed expenses. If any money is left
(surplus), we will pay it to you unless the law requires us
to pay it to someone else. If money from the sale is not
enough to pay the amount you owe, you may have to pay
the rest to us. If you do not pay this amount when we ask,
we may charge you interest at a rate not exceeding the
highest lawful rate until you pay.

What we may do about optional insurance, mainte-
nance, service, or other contracts. This contract may
contain charges for optional insurance, maintenance,
service, or other contracts. If we demand that you pay all
you owe ai once or we repossess the vehicle, you agree
that we may claim benefits under these contracts and
cancel them to obtain refunds of unearned charges to
reduce what you owe or repair the vehicle. If the vehicle
is a total loss because it is confiscated, damaged, or
stolen, we may claim benefits under these contracts and
cancel them to obtain refunds of unearned charges to
reduce whai you owe.

Summary Notice Regarding Prepayment, Rebate of
Finance Charge and Reinstatement: You may prepay
all or part of the amount you owe under this contract
without penalty. ff you do so, you only have to pay
the earned and unpaid part of the finance charge and
all other amounts due up to the date of your
payment. Unearned finance charges will not be
rebated under this contract because there will never
be any unearned finance charges to rebate. if you
default and we repossess the vehicle, we may, at our
option, allow you to get the vehicie back before we
sell it by paying all past due payments, late charges,
and expenses (reinstate).

 

4. WARRANTIES SELLER DISCLAIMS

The following paragraph does not affect any warranties
covering the vehicle that the vehicle manufacturer may
provide. The following paragraph also does not apply at all
if you bought the vehicle primarily for personal, family, or
household use.

Unless the Seller makes a written warranty, or enters
into a service contract within 90 days from the date of
this contract, the Seller makes no warranties, express
or implied, on the vehicle, and there will be no implied
warranties of merchantability or of fitness for a
particular purpose.

 

Used Car Buyers Guide. The information you see on
the window form for this vehicle is part of this
contract. Information on the window form overrides
any contrary provisions in the contract of sale.
Spanish Translation: Guia para compradores de
vehiculos usados. La informacién que ve en el
formulario de la ventanilla para este vehiculo forma
parte dei presente contrato. La informacion del
formulario de la ventanilla deja sin efecto toda
disposicién en contrario contenida en el contrato de
venta.

 

SERVICING AND COLLECTION CONTACTS

You agree that we may try to contact you in writing, by
e-mail, or using prerecorded/artificial voice messages, text
messages, and automatic telephone dialing systems, as
the law allows. You also agree that we may try to contact
you in these and other ways at any address or telephone
number you provide us, even if the telephone number is a
cell phone number or the contact results in a charge to
yout.

 

RIGHT TO RECEIVE STATEMENT OF ACCOUNT

Upon your request, we will provide you a statement of
account that shows information about your payment
history including any charges and credits to your
account. It will also show amounts that are due at the
time of your request and information regarding future
payments. We will provide you one statement of
account at no cost. We may charge you our reasonable
costs for any additional statements requested, as the
law allows. Your right to receive a statement of account
ends one year after termination of the contract.

 

ADDITIONAL RIGHTS

lf you encounter a problem, you may have additional
rights under the Unfair Trade Practices and Consumer
Protection Law, which is enforced by the Pennsylvania
Office of Attorney General, Bureau of Consumer
Protection.

 

APPLICABLE LAW
Federal law and the law of the state of the Sellers address
shown on page 1 of this contract apply to this contract.

LAW 553-PA-ARB-ea 12/14 v1 Page 4 of 6

T210794809-DP210794810 - This copy was created on Tue Sep 04 08:00:09 GMT 2018

Adoa aniejouny-uon 99N - Adoo pajaydiuog eyeinooy pue ani
True and Accurate Completed Copy - UCC Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 51 of 66

This is a Copy of ihe Customer Completed signed electronic form held by RouteOne LLC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance. You may buy ihe physical damage insurance this contract requires Other Optional Insurance
irom anyone you choose who is acceptable to us. You are not required io buy any ry N/A N/A
other insurance to obtain credit. Type of Insurance Term
if any insurance is checked in this box, policies or certificates trom the named
insurance companies will describe the terms and conditions. Premium $ N/A
Dascription of Cav
Check the insurance you want and sign in this box: Scripion of Vaverage
Optional Credit insurance , N/A
[7] Credit Lite: [J Buyer [7] Co-Buyer [7] Both insurance Company Name
Credit Disability: [| Buyer 7} Co-Buyer f] Both NIA
LW . ud Ud qd Home Office Address
Premium:
Credit Life $ N/A N/A
[JNA N/A
Credit Disability $ N/A ‘Type of Insurance Term
Insurance Cornpany Name Premium $ NIA
NIA Description of Coverage
Home Office Address N/A
N/A insurance Company Name
Credit fife insurance and credit disability insurance are not required to obtain N/A
credit, Your decision to buy or not buy credit life insurance and credit disability Horne Office Address
insurance will nol be a factor in the credit approval process. They will not be NIA
provided ues you and ‘om a pay hs extra eos Hf you noo se this Other optional insurance is not required to obtain credit. Your decision to buy or not buy other
insurance, the cost is shown in Item 4A of the Herization of Amount Financed. optional insurance will not be a factor in the credit approval process. lt will not be provided
Credii life insurance pays the unpaid part of the Amount Financed if you die. This unless you sign and agree to pay the extra cost.

insurance pays only the amount you would owe if you paid all your payments cn
lime, Credit disability insurance pays the scheduled payments due under this
contract while you are disabled. This insurance does not cover any increase in X D N IA NA
your payment or in ihe number of payments. The policies or certificates issued by

! want the insurance checked is this box.

 

 

ihe named insurance companies may further limit the coverage that credit life Buyer Signature ate
insurance or credit disability insurance provides. See the policies or certificates x D N/A N/A
for coverage lirnits or other terms and conditions. Co-Buyer Signature Date

 

THIS INSURANCE DOES NOT INCLUDE INSURANCE ON YOUR LIABILITY FOR BODILY INJURY OR PROPERTY DAMAGE
CAUSED TO OTHERS.

 

 

NO COOLING OFF PERIOD
State law does not provide for a “cooling off” or cancellation period for this sale. Afier you sign this contract,
you may only cancel it if the seller agrees or for legal cause. You cannot cancel this contract simply because
you change your mind. This notice does not apply to home solicitation sales.

 

 

HOW THIS CONTRACT CAN BE CHANGED, This contract contains the entire agreement between you and us relating to this contract. Ay change to this contract must be in writing
and we must sign it. No oral changes are binding. © Buyer Signs X_E_ #8 Co-Buyer Signs A E NA

If any part of this contract is rot valid, all other parts stay valid. We may delay or refrain from enforcing any of our rights under this coniract without losing them. For exampie, we
may extend the time for making some payments without extending the time for making others.

You authorize us fo obtain information about you, or the vehicle you are buying, ftom the state motor vehicle department or other motor veticle registration authorities.

See the rest of this contract for other important agreements.

 

 

 

The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
and retain its right to receive a part of the Finance Charge.

 

 

NOTICE TO BUYER. DO NOT SIGN THIS CONTRACT IN BLANK. YOU ARE ENTITLED TO AN EXACT COPY OF THE
CONTRACT YOU SIGN. KEEP IT TO PROTECT YOUR LEGAL RIGHTS. ANY HOLDER OF THIS CONSUMER CREDIT
CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE BUYER COULD ASSERT AGAINST THE SELLER
OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY
HEREUNDER BY THE BUYER SHALL NOT EXCEED AMOUNTS PAID BY THE BUYER HEREUNDER.

Buyer Signs X Fd Date 0904/2018 Co-Buyer Signs X_F N/A Date __N/A

You agree to the terms of this contract. You confirm that before you signed this contract, we gave it to you,
and you were free to take it and review it. You acknowledge that you have read all pages of this contract,
including the arbitration provision on page 6, before signing below. You confirm that you received a
completely filled-in copy when you signed it.

Buyer Signs X G Pip Date 09/04/2018 Co-Buyer Signs X% G N/A Date __N/A
Co-Buyers and Other Owners — A co-buyer is a person who is responsible for paying the entire debt. An other owner is a person whase name is on the title to the vehicle bul does not
have to pay the debi. The other owner agrees to the security interest in the vehicle given to us in this contract,

Other owner signs her Xx N/A Address N/A -

Selfer Signs 6101 AUTOMOTIVE, INC. Date 09/04/2018 By X Hea Title Finance

 

 

 

 

LAW 553-PA-ARB-ea 12/I4 v1 Page 5 of 6
1210794809-DP210794810 - This copy was created on Tue Sep 04 08:00:09 GMT 2018

Adoy aaeouiny-uoNn 99n - Adog pajadwo4 apeundoy pue any
True and Accurate Completed Copy - UCC Non-Authoritative Copy

Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 52 of 66

This is a Copy of the Customer Completed signed electronic form held by RouteOne LLC.

 

ARBITRATION PROVISION
PLEASE REVIEW - IMPORTANT - AFFECTS YOUR LEGAL RIGHTS

1. ETHER you OR WE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT
2. IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS

MEMBER ON ANY CLASS CLAIM YOU MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY

CONSCLIDATION OF INDIVIDUAL ARBITRATIONS.
3. DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND OTHER

RIGHTS THAT YOU AND WE WOULD HAVE IN COURT MAY NOT BE AVAILABLE IN ARBITRATION.
Any claim or dispute, whether in contract, tort, statute or otherwise (including the interpretation and scope of this Arbitration Provision,
and the arbitrability of the claim or dispute), between you and us or our employees, agents, successors or assigns, which arises out of or
relates to your credit application, purchase or condition of this vehicle, this contract or any resulting transaction or relationship {including
any such relationship with third parties who do not sign this contract) shall, at your or our election, be resolved by neutral, binding
arbitration and not by a court action. lf federal law provides that a claim or dispute is not subject to binding arbitration, this Arbitration
Provision shail not apply to such claim or dispute. Any claim or dispute is to be arbitrated by a single arbitrator on an individual basis and
not as a class action. You expressly waive any right you may have to arbitrate a class action. You may choose the American Arbitration
Association, 1633 Broadway, 10th Floor, New York, New York 10019 (www.adrorg), or any other organization to conduct the arbitration
subject to our approval. You may get a copy of the rules of an arbitration organization by contacting the organization or visiting its website.
Arbitrators shail be attorneys or retired judges and shall be selected pursuant to the applicable rules. The arbitrator shall apply governing
substantive law and the applicable statute of limitations. The arbitration hearing shall be conducted in the federal district in which you
reside unless the Seller-Creditor is a party to the claim or dispute, in which case the hearing will be held in the federal district where this
contract was executed. We will pay your filing, administration, service or case management fee and your arbitrator or hearing fee all up fo
a maximum of $5000, unless the law or the rules of the chosen arbitration organization require us to pay more. The amount we pay may
be reimbursed in whole or in part by decision of the arbitrator if the arbitrator finds that any of your claims is frivolous under applicable
law. Each party shall be responsible for its own attomey, expert and other fees, unless awarded by the arbitrator under applicable law. If
the chosen arbitration organization's rules conflict with this Arbitration Provision, then the provisions of this Arbitration Provision shall
control. Any arbitration under this Arbitration Provision shall be governed by the Federal Arbitration Act (9 U.S.C. § 1 et. seq.) and not by
any state law concerning arbitration. Any award by the arbitrator shall be in writing and will be final and binding on all parties, subject to
any limited right to appeal under the Federal Arbitration Act.
You and we retain the right to seek remedies in smail claims court for disputes or claims within that court's jurisdiction, unless such action
is transferred, removed or appealed to a different court. Neither you nor we waive the right to arbitrate by using self-help remedies, such
as repossession, or by filing an action to recover the vehicle, to recover a deficiency balance, or for individual injunctive relief. Any court
having jurisdiction may enter judgment on the arbitrator's award. This Arbitration Provision shall survive any termination, payoff or transfer
of this contract. If any part of this Arbitration Provision, other than waivers of class action rights, is deemed or found to be unenforceable
for any reason, the remainder shall remain enforceable. If a waiver of class action rights is deemed or found to be unenforceable for any
reason in a case in which class action allegations have been made, the remainder of this Arbitration Provision shall be unenforceable.

 

 

 

 

 

Seller assigns its interest in this contract to Toyota Motor Credit Corporation (Assignee) under the terms of Selier's agreement(s) with Assignee.
td Assigned with recourse x] Assigned without recourse LJ Assigned with limited recourse
Seiler 6101 AUTOMOTIVE, INC. By | BE Tite Finance

 

 

fe. Lait FORM NO. 553-PA-ARB-ea  inevzna us. PATENT NO. 0460,782
“ C2014 The Reyaslds ard Reynolds Company
THERE ARE NO WARRANTIES, EXPRESS OR IMPLIED, AS TO CONTENT OR

FITNESS FOR PURPOSE OF THIS FORM. CONSULT YOUR OWN LEGAL COUNSEL. LAW 553-PA-ARB-ea 12/14 vi Page 6 of 6

T210794809-DP210794810 - This copy was created on Tue Sep 04 08:00:09 GMT 2018

Adon saneoulny-UON AON - Adog pajaidwon ayeinody pue anit
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 53 of 66

EXHIBIT “J”
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 54 of 66

 

   
 

 

 

 

 

PHILADELPHIA COURT OF COMMON PLEAS CONTRO! NUE
PETIMION/MOTION COVER SHEET 405263
SET ti .
, “-FORTO USE ONLY
: ANSWETURESPONSE {RESPONDING PARTIES Mi .
ASSIGNED TO JUDGE: DATE: NUMBER ON ALL FILINGS} IVED
" Term,

 

 

 

Do not send Judge courtesy copy of Petltian/Motlowid nswer/Raspansa.
Status may be obtained online at hittp:/eourts.phila. gov

ore "GO2E56 | .
Sis Sitio ee flea rem yar fy / PE SREGAL DEPT,

 

 

 

 

 

 

 

 

 

 

(Cheekone) Paint C7 Defendsrt
(Cheekane} 0) Movant C7 Respondent
Hus asather petition/motion been decided inthis ease? «=—-«) Ves PrP
Is another petition/motion pending?
: if the coswer to either questtan is yes, you amust identify the judge(s): O ves One
OF Petition (Attach Rule to Show Cause) PW rsotion
El -Answer to Petition EJ} Response ty Motion
TYPE OF PETITIONIMOTION (see list on reverse side} PETITION/MOTION CODE
MOTION FOR TITLE OF VEHICLE Cee am neverse ski)
MIFTY
ANSWER/RESPONSE FILED TO (Please insert the tithe of the corresponding petltion/siotlon to-whiels pou are responding):
i CASE PROGRAM IL. PARTIES (required for proof of secvice)
Is this case in the Genrer all questions): (Name, address and ¢elephone namber of all counsel of record and
Wurtpresented paties, Attach 2 stamped addressed envelope for each
A. COMMERCE PROGRAM Of: A Lard ted party.)

“Name of Judicial Team Leader:
Applicable Petiton/bfationDeadtine:___
Has deadline been previously extended by tha Court? .
- Oves Ono ,
B. DAY FORWARD/MAJOR JURY PROGRAM — Year Fo by A lt ;
Nome of Judicial Team Leader: /DUOTA MM oFOR
Applicable Petition MotionDeadline
Has deadline heen previously eaended hy the Cou?
Oye (No
C. NON JURY PROGRAM
Date Listedt
D, ARBITRATION PROGRAM
Arbitration Date:
E. ARBITRATION APPEALPROGRAM
Date Listed:
F. OTHER PROGRAM: / i
TIL OTRER noe
By filing this document and signing below, the moving party certifies thot this motion, petition, answer or response along With oll documents fled, Will Be gevved
upon all counsel and onrepresented parties as required by rules of Court (sce PA. RCP. 206.6, Note to 208-2(0), and 440). Furthermore, moving pai verifies
er"

 

 

 

704 027 67835880001 - Closed
4T1BF AF K8EU812406

 

 

 

 

 

 

 

6
wa
‘y

 

 

 

  

 

 

that the answers made herein are tme and comect and understands thet sanctions may be imposed for inaccurate of incomplete answers: ee. S
ZZ 2 fetes Nichaal Ges: BSF76
stones Senate repr rented Pari) 7 (aie (Print Nema} tana r

The Petition, Motion and Answer or Response, if any, will be fonvarded to the Court after the Answer/Respanse Date. Ne extension of the
Answer/Response Date will be granted even if the parties so stipulate.
30-1061 (Rev, 62014)

United Auto Collision Vs Rizk-PTFTV

i

___._.19100385600003

 

 

 

 

 

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 55 of 66

The First Jadicial District’s Website: http:/eourts.phila.gov.

IN THE COURT OF COMMON PLEAS PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
TRIAL DIVISION - CIVIL

Lintes Coty Clbesip-

 

   
 

Stay BEE, ES oy i
INE Ceemerntrurs Que : OCTOBER 2019
Ph.ba fo +G/4d° Plaintifi/Petitioner : gaces 20
ve. : No.
Wa det fol
: Control No, 105263
RULE
AND NOW, this_-_- day of 5 > Upon consideration of the

 

 

foregoing WtGtion Petition Vehirle, Tote.

 

 

a RULE is hereby entered upon the Respondent to show cause why the relief requested
therein should not be granted. ,
RULE RETURNABLE on the day of 5 » at

a.m./p.m., in Courtroom City Hall, Philadelphia, PA 19107.

 

BY THE COURT:

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 56 of 66

‘The First Judicial Disirict’s Website: btip-//eourts.phila gov.

‘IN THE COURT OF COMMON PLEAS PHILADELPHIA-COUNTY
BIRST JUDICKAL DISTRICT OF PENNSYLVANIA
TRIAL DIVISION - CIVIL

Llate Coury CCbeper

 

   

a Fa ry
DUE Geemenhuss Ce, OCTOBER 2019
Ph.be Po /Gi¢é Plaintifi/Petitioner 6eS65 20
Ve. ’ No.
Made Ki zk. :
a Control No. 105263
ent :
RULE
AND NOW, this _-_~ day of 3 » upon consideration of the

 

 

foregoing MiGtion/Petition Velsile. THE.

 

a RULE is hereby entered upon the Respondent to show cause why the relief requested
therein should not be granted.

RULE RETURNABLE on the day of 5 5 at
a.m./p.m., in Courtroom City Hall, Philadelphia, PA 19107.

 

 

BY THE COURT:

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 57 of 66

IN THE COURT OF COMMON PLEAS PATLADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
‘TERIAL DIVISION.~-CLVIL

J] by (Lbpp pr OCTOBER 20719
SUE Adaptors) dhe.

fella Fe 197 Pinte (GO 3E5Gm, 20

 

Control No. 4 O5263

fendant

 

MOTION FOR TITLE OF VEHICLE

 

(Please {iil ta information below)

United Auto Collision, a Pennsylvania Corporation with an office located at 3913 Germantown
Ave, Philadelphia PA 19140 files this motion for Title of Vehicle as a contractor.

The owner of the er subject to the motion is Nader Rizk

Claimant files this claim under an illegally parked vehicle, towed from contract from Sugarhouse
Casino.

RE: 2014 Toyota Camry
VIN #4T1BFIFK8EU8 12406
The improvemenit and property claimed to be subject to the motion is $12;964
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 58 of 66
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 59 of 66

VERIFICATION

L Lead Zen Mh pS OL) , Plaintiff/Defendant, verify that the fhets set forth in
the foregoing are true and correct tothe best of my information, Knowledge and belief.

T understand that the statements contained herein are subject to the Penalties of 18 Pa.C.S.A., Section
4904 relating to unsworn falsification to authorities.

Lisa [entgs0r
” Print Name)

 

eS

<< F

 

(Signature)

pate: |S Los] iS
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 60 of 66

CERTIVICA TION OF SERVICE

4% Lbs Jénasshor » heréby certify that a true and cormect copy of the
foregoing Motion/Petition and acodmpenying papers, was Served on the below listed addresses by First-Class
United States mail, postage pre-paid on (date):

Name: M4anek Kk / Zh

Address:

 

City,

Name: Fata cd hobs? Colt
Address: WY g. PL LOS 3EC,
Address:

City, State, Zip Code: Lit bite Li YBYE ,

Name:
Address:
Address;
City, State, Zip Code:

 

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 61 of 66
2163902278 p.4

‘Sap25 19, 05:15p

RUN BY: NL

PROC DATE: 09/25/2019
JARI AUTO TAGS 2

PENN DOT * NOT VALID FOR LIEN VERIFICATION PURPOSES «

ee te ig

PAGE: 1

 

OWNER:RIZK, NADER Y

TENANT Wi SURVIVORSHIP: No

LESSEE:

UNCLAIMED MAIL CODE: 0

COUNTY: PHILADELPHIA UM REQUIRED: 4
RETIRED: No DISABLED VET: a
“TITLE NUMBER: 7336868GRI0 TITLE DATE: 05/30/2014
DEALER TITLE: DUPLICATE TITLE CNT: 00
TAG NUMBER: 31434PD GUSTOM PLATE:
VIN: 4TIBFIFR8EUBI2406 EXPIRATION DATE: 08/312020
VEHICLE YEAR: 2014 BODY TYPE: SEBAN
REG YEAR: 02
MAKE: TOYO ODOMETER READING: 34174
MODEL: CAM "ACTUAL MILEAGE
FUEL: GASOLINE
PURCHASE DATE: 09/04/2018 STATE OF ORIGIN:
PREVIOUS WID: PREVIOUS TAG: KMAS654
STOLEN DATE:
GVWR: GCWR:
RRGWE ooo000 RRGCW: 800000
UNLADEN WT: 6 WEIGHT-CLASS: ‘80
AXLES: SEATS:
AXLE WT RATING: AXLE TAX:
OfS FIRES:
TITLE BRAND INFORMATION
ABANDON: LEMON:
JUNK: Oo
OTHER BRANDS:
LIENS: Yas ELT: Yes
LIENHOLDER j: WENHOLDER 2: Gey7/2024
TOYOTA MOTOR CREDIT CORPORATION
PO BOX 105385 .
ATLANTA GA 30348
FIN: 95377581601 «
STOPS: No _ . ab, ?

 

 
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 62 of 66

i | Grail Joseph Aviv <unttedautocolliston1 @gmail.com>

 

legally Parked car at Sugarhnouse

1 massage

Joseph McFadden <jmcf433@gmail.com> Thu, Mar 7, 2019 at 5:40 PM
Te: unitedautocollisioni @gmall.com

 

2014 Toy Camry. RED
PA. 31443P/D
VIN # 4T1BFIFK8EU812406

TBR # 48651151-2
12:30pm 7 MAR 19
BADGE. 3455
TOW AUTH. 128
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 63 of 66

United Auto Collision, Inc.
3913 Germantown Avenue
Philadelphia, PA 19140
215-227-4150
UnitedAutoCollisionl@Gmail.com

October 25, 2019

Toyota Motor Credit

P.O. Box 105386

Atlanta, GA 30348

RE: VIN #3VW2K7AJ7EM314183

This lecter serves as final notice that we plan to go forward with our filing for the Pennsylvania Title for
this vehicle-in-our possession-since January 4, 2019. To date the total amount due is $16,206.75 -for
294 days of storage ($45 per day as of today, accruing daily) as of this date, plus 22.59% Philadelphia
Parking Tax.

‘We hereby give ten (10) days notice to provide vehicle title, or pay in full the entire balance due.
Sincerely,

Lisa A. Tennyson

General Manager

United Auto Collision

‘LAT/ne

CC; Michael Gessner, Legal Counsel for United Auto Collision
Nader Rizk, Registered Owner
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 64 of 66

United Auto Collision, Inc.
3913 Germantown Avenue
Philadelphia, PA 19140
215-227-4150
UnitedAutoCollisioni@Gmail.com

October 25, 2019

Nader Rizk

RE: VIN 43VW2K7A17EM314183

‘This letter serves as final notice that we plan to go forward with our filing for the Pennsylvania Tide for
this-vehicle in our possession-since January-4, 2019. To date the total amount ducis $16,206.75 -for
294 days of storage ($45 per day as of today, accruing daily) as of this date, plus 22.5% Philadelphia
Parking Tax.

We hereby give ten (10) days notice to provide vehicle title, or pay in full the entire balance due.
Sincerely,

Lisa A. Tennyson

General Manager

United Auto Collision.

LAT/me

CC: Michael Gessner, Legal Counsel for United Auto Collision
Toyota Motor Credit, Lienholder
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 65 of 66

LE
Legal’ Nehces

{ .
- Align top of FedEx Express® shinoin- 2
ORIGIN !D:NGEA SHIP DATE? OBNGViS

ACTHGT: 0.4
SECURE TITLE ADMINISTRATION INC CAD! 7a9489/CAFES211
2975 BRECKINRIDGE BLVD

SUITE 200

DULUTH» GA_30088 BILL THIRD PARTY
UNITED STATES US

70 CHLOE NELSON/ LAKESHA BATTLE
TOYOTA FINANCIAL SERVICES
g565 HEADQUARTERS DRIVE W2—SA

PLANO TX 750245965

SSLCLF3S07 1040

THU

iN TTT
} it Aa Me FedEx

i \ Express

5

:

! i E
} Vb F Ras 5

 

 

HU = 07 NOV 8:00P

7 T
rate, 4529 3703 0194 © STANDARD OVERNIGHT

75024 7
x-us DFW

wii

=
CJ
=O
in
om
_

Part # 158148-494 RIT EXP Oot ma
Case 2:19-cv-06122-PBT Document1 Filed 12/26/19 Page 66 of 66

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Public Access Policy of the United
Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing
confidential information and documents differently than non-confidential information and documents.

THOMSON, RHODES & COWIE, P.C.

py AF

Steven B. KantrowitZ, Esquire
Attorneys for plaintiffs
